


Exhibit 10.2
















OFFICE LEASE






CORPORATE TECHNOLOGY CENTER










200 HOLGER LLC,
a Delaware limited liability company


as Landlord,


and


ERICSSON INC.,
a Delaware corporation,


as Tenant.



[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page


 
 
 
ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
4


ARTICLE 2
LEASE TERM; EXTENSION OPTIONS
5


ARTICLE 3
BASE RENT
7


ARTICLE 4
ADDITIONAL RENT
7


ARTICLE 5
USE OF PREMISES
12


ARTICLE 6
SERVICES AND UTILITIES
13


ARTICLE 7
REPAIRS
13


ARTICLE 8
ADDITIONS AND ALTERATIONS
14


ARTICLE 9
COVENANT AGAINST LIENS
15


ARTICLE 10
INSURANCE
16


ARTICLE 11
DAMAGE AND DESTRUCTION
17


ARTICLE 12
NONWAIVER
19


ARTICLE 13
CONDEMNATION
19


ARTICLE 14
ASSIGNMENT AND SUBLETTING
19


ARTICLE 15
SURRENDER OF PREMISES, OWNERSHIP AND REMOVAL OF TRADE FIXTURES
23


ARTICLE 16
HOLDING OVER
23


ARTICLE 17
ESTOPPEL CERTIFICATES
24


ARTICLE 18
SUBORDINATION
24


ARTICLE 19
DEFAULTS; REMEDIES
24


ARTICLE 20
COVENANT OF QUIET ENJOYMENT
26


ARTICLE 21
GUARANTOR
27


ARTICLE 22
INTENTIONALLY OMITTED
27


ARTICLE 23
SIGNS
27


ARTICLE 24
COMPLIANCE WITH LAW
27


ARTICLE 25
LATE CHARGES
28


ARTICLE 26
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
28


ARTICLE 27
ENTRY BY LANDLORD
29


ARTICLE 28
TENANT PARKING
29


ARTICLE 29
MISCELLANEOUS PROVISIONS
29





EXHIBITS
 
 
A
OUTLINE OF PREMISES
B
TENANT WORK LETTER
C
FORM OF NOTICE OF LEASE TERM DATES
D
RULES AND REGULATIONS
E
FORM OF TENANT'S ESTOPPEL CERTIFICATE
F
FORM OF RECOGNITION OF COVENANTS, CONDITIONS AND RESTRICTIONS
G
FORM OF GUARANTY




 
(i)
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




INDEX


 
Page(s)


 
 
Alterations
14


Base Rent
7


Brokers
33


Building
4


Common Areas
4


Comparable Buildings
4, 5


Comparable Transactions
5


Contemplated Effective Date
21


Contemplated Transfer Space
21


Current Reciprocal Easement
13


Direct Expenses
7


Estimate
11


Estimate Statement
11


Estimated Direct Expenses
11


Expense Year
7


Extension Option
5


Force Majeure
32


Future CC&Rs
13


Identification Requirements
34


Intention to Transfer Notice
21


Landlord
1


Landlord Parties
16


Landlord Repair Notice
18


Lease
1


Lease Commencement Date
5


Lease Expiration Date
5


Lease Term
5


Lease Year
5


Lines
34


Mail
32


Market Rate
5


Net Worth
23


Nine Month Period
22


Notices
32


Objectionable Name
27


Operating Expenses
7


Option Rent
5


Option Term
5


Original Improvements
17


Other Improvements
35


Outside Agreement Date
6


Permitted Transfer
23


Permitted Transferee
23


Permitted Transferees
23


Premises
4


Project,
4


Proposition 13
10


Rooftop Equipment
12


Statement
11


Subject Space
20




 
(ii)
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




 
Page(s)


 
 
Summary
1


Tax Expense
10


Tenant
1


Tenant's Signs
27


Transfer Notice
20


Transferee
20








 
(iii)
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




OFFICE LEASE


This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between 200 HOLGER LLC, a Delaware limited liability company (the "Landlord"),
and ERICSSON INC., a Delaware corporation ("Tenant").
SUMMARY OF BASIC LEASE INFORMATION


TERMS OF LEASE
DESCRIPTION
 
 
 
1.
Date:
August 23, 2007
 
 
 
2.
Premises
(Article 1).
 
 
 
 
 
2.1
Building:
That certain building located at 200 Holger Way, San Jose, California
 
 
 
 
 
2.2
Premises:
Approximately 96,640 rentable square feet of space, as further set forth in
Exhibit A to the Lease.
 
 
 
 
3.
Lease Term
(Article 2).
 
 
 
 
 
 
3.1
Length of Term:
Approximately 10 years and four (4) months.
 
 
 
 
 
3.2
Lease Commencement Date:
The earlier to occur of (i) the date upon which Tenant first commences to
conduct business in the Premises, and (ii) July 1, 2008.
 
 
 
 
 
3.3
Lease Expiration Date:
October 31, 2018
 
 
 
 
4.
Base Rent (Article 3):
 
 
 
 
 



Period During
Lease Term
 
Annual
Base Rent
 
Monthly
Installment
of Base Rent
 
Monthly Base
Rent
per Rentable
Square Foot
 
 
 
 
 
 
 
Lease Commencement
Date
through
June 30, 2009
 
$2,377,344.00
 
$198,112.00
 
$2.05
 
 
 
 
 
 
 
July 1, 2009,
through
June 30, 2010
 
$2,609,280.00
 
$217,440.00
 
$2.25




[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




Period During
Lease Term
 
Annual
Base Rent
 
Monthly
Installment
of Base Rent
 
Monthly Base
Rent
per Rentable
Square Foot
 
 
 
 
 
 
 
July 1, 2010,
through
June 30, 2011
 
$2,713,651.20
 
$226,137.60
 
$2.34
 
 
 
 
 
 
 
July 1, 2011,
through
June 30, 2012
 
$2,818,022.40
 
$234,835.20
 
$2.43
 
 
 
 
 
 
 
July 1, 2012,
through
June 30, 2013
 
$2,933,990.40
 
$244,499.20
 
$2.53
 
 
 
 
 
 
 
July 1, 2013,
through
June 30, 2014
 
$3,049,958.40
 
$254,163.20
 
$2.63
 
 
 
 
 
 
 
July 1, 2014,
through
June 30, 2015
 
$3,177,523.20
 
$264,793.60
 
$2.74
 
 
 
 
 
 
 
July 1, 2015,
through
June 30, 2016
 
$3,305,088.00
 
$275,424.00
 
$2.85
 
 
 
 
 
 
 
July 1, 2016,
through
June 30, 2017
 
$3,432,652.80
 
$286,054.40
 
$2.96
 
 
 
 
 
 
 
July 1, 2017,
through
June 30, 2018
 
$3,571,814.40
 
$297,651.20
 
$3.08
 
 
 
 
 
 
 
July 1, 2018,
through
October 31, 2018
 
$3,710,976.00
 
$309,248.00
 
$3.20



5.
Premises
(Article 5):
General office use, research, development, sales, manufacturing, shipping, and
related legal uses consistent with a first-class office/R&D building.
 
 
 
6.
Security Deposit:
None.
 
 
 
7.
Parking Pass Ratio
(Article 28):
Three and one-half (3.5) unreserved parking passes for every 1,000 rentable
square feet of the Premises, subject to the terms of Article 28 of the Lease.


 
-2-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




8.
Address of Tenant
(Section 29.18):
Ericsson Inc.
6300 Legacy Drive
Plano TX, 75024
Attention: Real Estate Department
and Legal Department


and


Redback Networks Inc.
300 Holger Way
San Jose, California 95134
Attention: Ebrahim Abbasi and General Counsel


 
 
 
9.
Address of Tenant
(Section 29.18):
See Section 29.18 of the Lease.
 
 
 
10.
Broker(s)
(Section 29.24):
Cornish & Carey Commercial
2804 Mission College Boulevard, Suite 120
Santa Clara, California 95054
Attention: Jeffrey A. Rodgers and Jeffrey A. Ramirez
 
 
 
 
11.
Guarantor
(Article 21):
Telefonaktiebolaget L.M. Ericsson, a Swedish corporation.
 
 
 
 
12.
Tenant Improvement Allowance:
$7,231,200.00.




 
-3-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




ARTICLE 1


PREMISES, BUILDING, PROJECT, AND COMMON AREAS


1.1    Premises, Building, Project and Common Areas.


1.1.1    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary
(collectively, the "Premises"). The outline of the Premises is set forth in
Exhibit A attached hereto. Landlord and Tenant hereby acknowledge and agree that
the rentable square footage of the Premises shall be as set forth in Section 2.2
of the Summary and that the same shall not be subject to re-measurement or
modification. The parties hereto agree that the lease of the Premises is upon
and subject to the terms, covenants and conditions herein set forth, and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance. Exhibit A is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the "Common Areas," as that term is defined in Section
1.1.3, below, or the elements thereof or of the accessways to the Premises or
the "Project," as that term is defined in Section 1.1 .2, below. Except as
specifically set forth in this Lease and in the Tenant Work Letter attached
hereto as Exhibit B (the "Tenant Work Letter"), Landlord shall not be obligated
to provide or pay for any improvement work or services related to the
improvement of the Premises. Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant's business, except
as specifically set forth in this Lease. The taking of possession of the
Premises by Tenant shall conclusively establish that the Premises are ready for
Tenant's Tenant Improvements per the Tenant Work Letter.
1.1.2    The Building and The Project. The Premises are a part of the building
set forth in Section 2.1 of the Summary (the "Building"). The Building is part
of an office project currently known as "Corporate Technology Center." The term
"Project," as used in this Lease, shall mean (i) the Building and the Common
Areas, (ii) the land (which is improved with landscaping, above ground and
subterranean parking facilities and other improvements) upon which the Building
and the Common Areas are located, (iii) those certain other office buildings
located in the vicinity of the Building and known by the street addresses 250
Holger Way, 300 Holger Way, and 100 Headquarters Drive, San Jose, California
(collectively, the "Adjacent Buildings"), (iv) the land (which is improved with
landscaping, parking facilities and other improvements) upon which the Adjacent
Buildings are located, and (v) any additional real property, areas, land,
buildings or other improvements added thereto outside of the Project pursuant to
the terms of Section 1.2 of the "Other Lease" (defined in Section l.2 below).
1.1.3    Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease, the exterior parking,
pedestrian and landscaped areas of the Project (such areas, shall hereinafter be
referred to as the "Common Areas"). The manner in which the Common Areas are
maintained and operated shall be at the sole discretion of Landlord and the use
thereof shall be subject to such rules, regulations and restrictions as Landlord
may make from time to time; provided that Landlord shall maintain the same in a
first-class manner commensurate with the "Comparable Buildings," as that term is
defined in Section 2.2.2, below. Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas; provided, however, in the event
that Landlord elects to take any such actions, such actions shall not materially
affect Tenant's rights under this Lease and Landlord shall use commercially
reasonable efforts to minimize any interference with Tenant's use of or access
to the Premises, Building, Project or Project parking facility.
1.2    Other Lease. Landlord and Tenant hereby acknowledge that concurrently
with the parties' execution of this Lease, Tenant and Carr NP Properties L.L.C.,
an affiliate of Landlord, are entenng into another Office Lease dated as of
August 23, 2007 (the "Other Lease") for other space within the Project commonly
known by the street addresses 250 Holger Way, 300 Holger Way, and 100
Headquarters Drive, San Jose, California, as further described in the Other
Lease (the "Other Premises").



[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




ARTICLE 2


LEASE, TERM; EXTENSION OPTIONS


2.1    Lease Term. The terms and provisions of this Lease shall be effective as
of the date of this Lease. The term of this Lease (the "Lease Term") shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the "Lease Commencement Date"), and shall terminate
on the date set forth in Section 3.3 of the Summary (the "Lease Expiration
Date") unless this Lease is sooner terminated as hereinafter provided. For
purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve
(12) month period during the Lease Term commencing on the Lease Commencement
Date, provided that the last Lease Year shall end on the Lease Expiration Date.
At any time during the Lease Term, Landlord may deliver to Tenant a notice in
the form as set forth in Exhibit C, attached hereto, as a confirmation only of
the information set forth therein, which Tenant shall execute and return to
Landlord within five (5) days of receipt thereof.
2.2    Extension Options; Renewal Contingency. Subject to the terms and
conditions set forth below, Tenant may at its option ("Extension Option") extend
the Lease Term for two (2) additional five (5) year periods (each, an "Option
Term"). If Tenant exercises an Extension Option hereunder, all of the terms,
covenants and conditions of this Lease shall continue in full force and effect
during each Option Term, including provisions regarding payment of Additional
Rent, which shall remain payable on the terms herein set forth, except that (a)
the Base Rent payable by Tenant during the applicable Option Term shall be as
calculated in accordance with Section 2.2.3 below, (b) Tenant shall continue to
possess and occupy the Premises in their existing condition, "as is" as of the
commencement of each Option Term, and, except as otherwise expressly provided in
this Lease, Landlord shall have no obligation to repair, remodel, improve or
alter the Premises, to perform any other construction or other work of
improvement upon the Premises, or to provide Tenant with any construction or
refurbishing allowance whatsoever, and (c) Tenant shall have no further rights
to extend the Term of this Lease after the expiration of the second Option Term.
Notwithstanding the foregoing or any contrary provision of this Lease, in no
event shall Tenant be permitted to exercise the extension option provided under
this Section 2.2 with respect to the Premises, unless Tenant concurrently
extends the term of Tenant's lease of at least the building located at 250
Holger Way pursuant to the Other Lease.
2.2.1    Exercise. To exercise each Extension Option, Tenant must deliver an
unconditional binding notice to Landlord of such exercise not earlier than
eighteen (18) months, or later than twelve (12) months, prior to the expiration
of the initial Lease Term, or the first Option Term, as applicable. Thereafter,
the Market Rate for the Option Term shall be calculated pursuant to Section
2.2.3 below. Such calculations shall be final and shall not be recalculated at
the actual commencement of such Option Term. If Tenant fails to timely give its
notice of exercise, Tenant will be deemed to have waived its Extension Option.
2.2.2    Option Rent. The Base Rent payable by Tenant during the first and
second Option Term ("Option Rent") shall equal ninety-five percent (95%) of the
"Market Rate", which is hereby defined to mean the rent (including additional
rent and considering any "base year" or "expense stop" applicable thereto),
including all escalations, at which tenants, as of the commencement of the
Option Term, are leasing non-sublease, nonencumbered, non-equity space
comparable in size, location and quality to the Premises for a term of five (5)
years, which comparable space is located in comparable first-class, Class A
office/research and development buildings in vicinity of the Project in San
Jose, California (such buildings, the "Comparable Buildings", and such
transactions, the "Comparable Transactions"). In determining the Market Rate,
the parties shall take into consideration only the following concessions: (a)
rental abatement concessions, if any, being granted such tenants in such
Comparable Transactions, (b) tenant improvements or allowances provided or to be
provided in such Comparable Transactions, and taking into account the value of
the existing improvements in the Premises, such value to be based upon the age,
quality and layout of the improvements and the extent to which the same could be
utilized by Tenant based upon the fact that the precise tenant improvements
existing in the Premises are specifically suitable to Tenant, and (c) all other
reasonable monetary and non-monetary concessions, if any, being granted to
tenants in such Comparable Transactions, provided that no consideration shall be
given to the fact that Landlord is or is not required to pay a brokerage
commission in connection with such Extension Term.
2.2.3    Calculation of Option Rent. The Option Rent shall be determined as
follows

 
-5-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




2.2.3.1 If Tenant provides Landlord with its unconditional binding notice of
exercise pursuant to Section 2.2.2 above, then, prior to the date which is nine
(9) months prior to the commencement of the Option Term, Landlord shall deliver
to Tenant a good faith written proposal of the Market Rate. Within thirty (30)
days after receipt of Landlord's proposal, Tenant shall notify Landlord in
writing (I) that Tenant accepts Landlord's proposal or (2) that Tenant elects to
submit the determination of Market Rate to arbitration in accordance with
Sections 2.2.3.2 through 2.2.3.5 below. If Tenant does not give Landlord a
timely notice in response to Landlord's proposal, Landlord's proposal of Market
Rate shall be binding upon Tenant.
2.2.3.2 If Tenant timely elects to submit the determination of Market Rate to
arbitration, Landlord and Tenant shall first negotiate in good faith in an
attempt to determine the Market Rate. If Landlord and Tenant are able to agree
within thirty (30) days following the delivery of Tenant's notice to Landlord
electing arbitration (or if Tenant accepts Landlord's initial proposal) (the
"Outside Agreement Date"), then such agreement shall constitute a determination
of Market Rate for purposes of this Section, and the parties shall immediately
execute an amendment to this Lease stating the Base Rent for the Option Term. If
Landlord and Tenant are unable to agree on the Market Rate on or before the
Outside Agreement Date, then within fifteen (15) days thereafter, the parties
shall meet and concurrently deliver to each other in envelopes their respective
good faith estimates of the Market Rate (set forth on a net effective rentable
square foot per annum basis). The dispute shall be resolved by arbitration in
accordance with Sections 2.2.3.3 through 2.2 3.5 below.
2.2.3.3 Within ten (10) days after the exchange of estimates, Landlord and
Tenant shall each appoint one arbitrator who shall by profession be a real
estate broker or appraiser or a lawyer provided that such lawyer shall be
assisted by a real estate broker or appraiser who shall meet the other
qualification requirements set forth in this Section 2.2.3.3 who shall have been
active over the five (5) year period ending on the date of such appointment in
the leasing (or appraisal, as the case may be) of commercial properties in the
San Jose, California area. The determination of the arbitrators shall be limited
solely to the issue area of whether Landlord's or Tenant's submitted estimates
of the Market Rate, is the closest to the actual Market Rate as determined by
the arbitrators, taking into account the requirements of Section 2.2.2 of this
Lease. The two arbitrators so appointed shall within ten (10) days of the date
of the appointment of the last appointed arbitrator agree upon and appoint a
third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two arbitrators. The three
arbitrators shall within thirty (30) days of the appointment of the third
arbitrator reach a decision as to whether the parties shall use Landlord's or
Tenant's submitted estimates of the Market Rate, and shall notify Landlord and
Tenant thereof. The decision of the majority of the three arbitrators shall be
binding upon Landlord and Tenant.
2.2.3.4 If either Landlord or Tenant fails to appoint an arbitrator within ten
(10) days after the exchange of estimates, the arbitrator appointed by one of
them shall reach a decision, notify Landlord and Tenant thereof, and such
arbitrator's decision shall be binding upon Landlord and Tenant. If the two
arbitrators fail to agree upon and appoint a third arbitrator, or both parties
fail to appoint an arbitrator, then the appointment of the third arbitrator or
any arbitrator shall be dismissed and the matter to be decided shall be
forthwith submitted to arbitration under the provisions of the American
Arbitration Association, but subject to the instruction set forth in this
Section 2.2.3. The cost of arbitration shall be paid by Landlord and Tenant
equally.
2.2.3.5 Until the matter is resolved by agreement between the parties or a
decision is rendered in any arbitration commenced pursuant to this Section
2.2.3, Tenant's monthly payments of Base Rent shall be in an amount equal to
Landlord's determination of the Market Rate. Within ten (10) business days
following the resolution of such dispute by the parties or the decision of the
arbitrator, as applicable, Tenant shall pay to Landlord, or Landlord shall pay
to Tenant, the amount of any deficiency or excess, as the case may be, in the
Base Rent theretofore paid.
2.2.4    Rights Personal to Tenant. Tenant's right to exercise the Extension
Option is personal to, and may be exercised only by Original Tenant or a
Permitted Transferee (and not by any other assignee, sublessee or "Transferee,"
as that term is defined in Section 14.1 of this Lease, of Tenant's interest in
this Lease). In addition, if Tenant is in default under this Lease (after any
applicable notice and cure period) at the time it exercises the Extension Option
or at the commencement of the Option Term, Landlord shall have, in addition to
all of its other rights and remedies under this Lease, the right (but not the
obligation) to terminate the Extension Option and to unilaterally revoke
Tenant's exercise of the Extension Option, in which case this Lease shall expire
on the Lease



 
-6-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




Expiration Date, unless earlier terminated pursuant to the terms hereof, and
Tenant shall have no further rights under this Lease to renew or extend the
Term.
ARTICLE 3
BASE RENT
Tenant shall pay, without prior notice or demand, to Landlord or Landlord's
agent at the management office of the Project, or, at Landlord's option, at such
other place as Landlord may from time to time designate in writing, by a check
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent ("Base Rent") as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever. If any Rent payment date (including the Lease Commencement Date)
falls on a day of the month other than the first day of such month or if any
payment of Rent is for a period which is shorter than one month, the Rent for
any fractional month shall accrue on a daily basis for the period from the date
such payment is due to the end of such calendar month or to the end of the Lease
Term at a rate per day which is equal to 1/365 of the applicable annual Rent.
All other payments or adjustments required to be made under the terms of this
Lease that require proration on a time basis shall be prorated on the same
basis.
ARTICLE 4
ADDITIONAL RENT
4.1    General Terms. In addition to paying the Base Rent specified in Article 3
of this Lease, Tenant shall pay all of the annual "Direct Expenses," as that
term is defined in Section 4.2.1 of this Lease, applicable to the Building and
Premises. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the "Additional Rent", and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.
4.2     Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
4.2.1    "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
4.2.2    "Expense Year" shall mean each calendar year in which any portion of
the Lease Tenn falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period.
4.2.3    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following: (i) the cost
of supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project as reasonably determined by Landlord, provided that (a) Landlord
shall use commercially reasonable efforts to purchase insurance policies at
costs which are materially consistent with competitive rates for such insurance,
and (b) the deductible which can become part of Operating Expenses on any
earthquake insurance policy maintained by Landlord shall not exceed an amount
equal to two (2) times the deductible under Landlord's current fire casualty
policy; (iv) the cost of landscaping, relamping, and all supplies, tools,
equipment and materials used in the operation, repair and

 
-7-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




maintenance of the Project, or any portion thereof; (v) the cost of parking area
operation, repair, restoration, and maintenance; (vi) fees and other costs,
including management fees not to exceed three percent (3%) of the Base Rent, in
connection with the management, operation, maintenance and repair of the
Project; (vii) payments under any equipment rental agreements and the fair
rental value of any management office space used in the Project by the Project
andlor Building manager; (viii) subject to item (f), below, wages, salaries and
other compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project; (ix) costs
under any instrument pertaining to the sharing of costs by the Project; (x)
operation, repair, maintenance and replacement of all systems and equipment and
components thereof of the Project; (xi) the cost of janitorial, alarm, security
and other services, replacement of wall and floor coverings, ceiling tiles and
fixtures in Common Areas, maintenance and replacement of curbs and walkways,
repair to roofs and re-roofing; (xii) amortization (including interest on the
unamortized cost) over such period of time as Landlord shall reasonably
determine, of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project, or any portion
thereof; (xiii) the cost of capital improvements or other costs incurred in
connection with the Project (A) which are intended and are reasonably likely to
effect economies in the operation or maintenance of the Project, or any portion
thereof, or to reduce current or future Operating Expenses or to enhance the
safety or security of the Project or its occupants, (B) that are required to
comply with present or anticipated conservation programs, (C) which are
replacements or modifications of nonstructural items located in the Common Areas
required to keep the Common Areas in good order or condition, (D) that are
required under any governmental law or regulation, or (E) that are any
replacement, restoration or reroofing referenced in this Section 4.2.3 which is
a capital repair item; shall be amortized (including interest at Landlord's cost
funds on the amortized cost) over the useful life of any such capital item as
Landlord shall reasonably determine; and (xiv) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute "Tax
Expenses as that term is defined in Section 4.2.5, below, and (xv) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by the Building,
including, without limitation, any covenants, conditions and restrictions
affecting the Building, and reciprocal easement agreements affecting the
Building, any parking licenses, and any agreements with transit agencies
affecting the Building (collectively, "Underlying Documents"). Notwithstanding
the foregoing, for purposes of this Lease, Operating Expenses shall not,
however, include:
(a)    costs, including legal and accounting fees, space planners' fees,
advertising and promotional expenses (except as otherwise set forth above), and
brokerage fees incurred in connection with the original construction or
development, or original or future leasing of the Project, and costs, including
permit, license and inspection costs, incurred with respect to the installation
of tenant improvements inade for new tenants initially occupying space in the
Project after the Lease Commencement Date or incurred in renovating or otherwise
improving, decorating, painting or redecorating vacant space for tenants or
other occupants of the Project (excluding, however, such costs relating to any
Common Areas of the Project or parking facilities);
(b)    except as set forth in items (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest, costs of capital repairs and alterations, and
costs of capital improvements and equipment;
(c)    costs for any casualty repair expenses whether covered by insurance or
whether uninsured (except as permitted under Section 4.2.3(iii)(b), above), and
eclectic power costs for which any tenant directly contracts with the local
public service company;
(d)    any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(e)    costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlords interest in the
Project, and costs incurred in

 
-8-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




connection with any disputes between Landlord and its employees, between
Landlord and Project management, or between Landlord and other tenants or
occupants;
(f)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages andlor benefits attributable to personnel above the level of
Project manager;
(g)    amount paid as ground rental for the Project by the Landlord;
(h)    except for as set forth in Section 4.2.3(vii), above, overhead and profit
increment paid to the Landlord or to subsidiaries or affiliates of the Landlord
for services in the Project to the extent the same exceeds the costs of such
services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;
(i)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord (which shall specifically
exclude the parking facilities), provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense;
(j)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;
(k)    all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;
(l)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
(m)    rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;
(n)    costs arising from the gross negligence or willful misconduct of Landlord
or its agents, employees, vendors, contractors, or providers of materials or
services; and
(o)    costs paid by Tenant in connection with Tenant's operation, maintenance
and repair of the Premises in accordance with the terms of this Lease.
4.2.4    Taxes.
4.2.4.1    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.



 
-9-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




4.2.4.2    Tax Expenses shall include, without limitation: (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental assessments or
the Project's contribution towards a governmental cost-sharing agreement for the
purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies; (iii) Any assessment, tax, fee,
levy, or charge allocable to or measured by the area of the Premises or the Rent
payable hereunder, including, without limitation, any business or gross income
tax or excise tax with respect to the receipt of such rent, or upon or with
respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof and (iv) Any assessment, tax, fee, levy or charge, upon this transaction
or any document to which Tenant is a party, creating or transferring an interest
or an estate in the Premises.
4.2.4.3    Any costs and expenses (including, without limitation, reasonable
attorneys' and consultants' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred but not in excess of any Tax Expense reduction received by
Landlord. Tax refunds shall be credited against Tax Expenses and refunded to
Tenant regardless of when received, based on the Expense Year to which the
refund is applicable, provided that in no event shall the amount to be refunded
to Tenant for any such Expense Year exceed the total amount paid by Tenant as
Additional Rent under this Article 4 for such Expense Year. If Tax Expenses for
any period during the Lease Term or any extension thereof are increased after
payment thereof for any reason, including, without limitation, error or
reassessment by applicable governmental or municipal authorities, Tenant shall
pay Landlord within thirty (30) days after demand any such increased Tax
Expenses. Notwithstanding anything to the contrary contained in this Section
4.2.4.3 (except as set forth in Section 4.2.4.1, above), there shall be excluded
from Tax Expenses (i) all excess profits taxes, franchise taxes, gift taxes,
capital stock taxes, inheritance and succession taxes, estate taxes, federal and
state income taxes, and other taxes to the extent applicable to Landlord's
general or net income (as opposed to rents, receipts or income attributable to
operations at the Project), (ii) any items included as Operating Expenses, and
(in) any items paid by Tenant under Section 4.5 of this Lease.
4.3    Cost Pools and Cost Allocation. The parties acknowledge that the Building
is a part of a multi-building project and that the costs and expenses incurred
in connection with the Project (i.e. the Direct Expenses) should be shared
between the Building and the other buildings in the Project. Accordingly, as set
forth in Section 4.2 above, Direct Expenses (which consists of Operating
Expenses and Tax Expenses) are determined annually for the Project as a whole,
and a portion of the Direct Expenses, which portion shall be determined by
Landlord on an equitable basis, shall be allocated to the Building (as opposed
to other buildings in the Project) and such portion shall be the Direct Expenses
for purposes of this Lease. Such portion of Direct Expenses allocated to the
Building shall include all Direct Expenses attributable solely to the Building
and an equitable portion of the Direct Expenses attributable to the Project as a
whole.
4.4    Calculation and Payment of Additional Rent. Tenant shall pay to Landlord,
in the manner set forth in Section 4.4.1, below, and as Additional Rent, all
Direct Expenses attributable to the Lease Term with respect to the Building and
Premises.
4.4.1    Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall give to Tenant within one hundred fifty (150) days following the end of
each Expense Year, a statement (the "Statement") which shall state the Direct
Expenses incurred or accrued for such preceding Expense Year. Upon receipt of
the Statement for each Expense Year commencing or ending during the Lease Term,
Tenant shall pay, with its next installment of Base Rent due, the full amount of
Direct Expenses for such Expense Year, less the amounts, if any, paid during
such Expense Year as "Estimated Direct Expenses," as that term is defined in
Section 4.4.2, below, and if Tenant paid more as Estimated Direct Expenses than
the actual Direct Expenses, Tenant shall receive a credit in the amount of
Tenant's overpayment against Rent next due under this Lease. Even though the
Lease Term has

 
-10-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




expired and Tenant has vacated the Premises, when the final determination is
made of Direct Expenses for the Expense Year in which this Lease terminates,
Tenant shall within thirty (30) days of receipt of demand pay to Landlord all
such Direct Expenses, and if Tenant paid more as Estimated Direct Expenses than
the actual Direct Expenses, Landlord shall, within thirty (30) days, deliver a
check payable to Tenant in the amount of the overpayment. The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term.
4.4.2    Statement of Estimated Direct Expense. In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of what the total amount of Direct Expenses for the then-current
Expense Year shall be (the "Estimated Direct Expenses"). The failure of Landlord
to timely furnish the Estimate Statement for any Expense Year shall not preclude
Landlord from enforcing its rights to collect any Estimated Direct Expenses
under this Article 4, nor shall Landlord be prohibited from revising any
Estimate Statement or Estimated Direct Expenses theretofore delivered to the
extent necessary. Thereafter, Tenant shall pay, with its next installment of
Base Rent due, a fraction of the Estimated Direct Expenses for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.
4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible.
4.5.1    Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant's equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case maybe.
4.5.2    If the tenant improvements in the Premises, whether installed and/or
paid for by Landlord or Tenant and whether or not affixed to the real property
so as to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1
above.
4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.
4.6    Landlord's Books and Records. Within ninety (90) days after receipt of a
Statement by Tenant, Tenant may request all back up bills and evidence of
expenses referenced in the Statement (the "back up data"), and then, if Tenant
disputes the amount of Direct Expenses set forth in the Statement within thirty
(30) days after Tenant's receipt of the back up data, an independent certified
public accountant (which accountant is a member of a nationally recognized
accounting firm and which accountant shall not be compensated on a contingency
fee or similar basis related to the result of such audit), designated by Tenant,
may, after reasonable notice to Landlord and at reasonable times subject to
Landlord's reasonable scheduling requirements, inspect Landlord's records at
Landlord's offices, provided that Tenant has paid the amounts claimed to be due
under the applicable Statement, and

 
-11-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




Tenant agrees that any records of Landlord reviewed under this Section 4.6 shall
constitute confidential information of Landlord, which Tenant shall not
disclose, nor permit to be disclosed by Tenant or Tenant's accountant, except to
its attorneys. If after such inspection, Tenant still disputes such Direct
Expenses included in the Statement, a certification as to the proper amount
shall be made, at Tenant's expense, by an independent certified public
accountant selected by Landlord, which certification shall be final and
conclusive; provided, however, if the actual amount of Direct Expenses due for
that Expense Year, as determined by such certification, is determined to have
been overstated by more than five percent (5%), then Landlord shall pay the
costs associated with such certification. Tenant hereby acknowledges that
Tenant's sole right to inspect Landlord's books and records and to contest the
amount of Direct Expenses payable by Tenant shall be as set forth in this
Section 4.6, and Tenant hereby waives any and all other rights pursuant to
applicable law to inspect such books and records and/or to contest the amount of
Direct Expenses payable by Tenant.
ARTICLE 5
USE OF PREMISES
5.1    Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 5 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which shall not be unreasonably
withheld provided that such use is consistent with a first-class Office Building
and is not a retail use.
5.2    Prohibited Uses. Tenant further covenants and agrees that Tenant shall
not use, or suffer or permit any person or persons to use, the Premises or any
part thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit D, attached hereto, or in violation of the laws
of the United States of America, the State of California, the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project) including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect, or any Underlying Documents. A
violation of the Rule and Regulations by Tenant shall be deemed a default under
this Article 5. Tenant shall not do or permit anything to be done in or about
the Premises which will in any way damage the reputation of the Project or use
or allow the Premises to be used for any unlawful purpose. Tenant shall comply
with, and Tenant's rights and obligations under the Lease and Tenant's use of
the Premises shall be subject and subordinate to, all recorded easements,
covenants, conditions, and restrictions now or hereafter affecting the Project.
5.3    Rooftop. Tenant shall have the right to install equipment including,
without limitation, cable, wiring, rooftop antennae, and other equipment
associated with Tenant's use of the Premises, on the roof of the Building (the
"Rooftop Equipment") and in the pathways, shafts, risers, raceways, telephone
closets, service areas and utility connections and entries into and through the
Building to serve Tenant's needs within the Building. Any such installation
shall be at Tenant's sole cost and expense and in compliance will all applicable
laws. Tenant shall keep all such Rooftop Equipment in good order, condition and
repair, at Tenant's sole cost and expense. Tenant's installation of the Rooftop
Equipment shall be done in such a manner as not to void any existing roof
warranties in place at the Building (and Tenant shall indemnify and hold
Landlord harmless in the event any such warranties are voided as a result of the
installation of any Rooftop Equipment by Tenant). Tenant shall, at Tenant's sole
cost and expense, be responsible to repair any damage to the Building, including
the roof and roof membrane, caused by the installation of any Rooftop Equipment.
At the expiration or earlier termination of this Lease, Tenant shall remove any
Rooftop Equipment installed by or on behalf of Tenant and repair any damage to
the roof or roof membrane caused by the installation or removal of the Rooftop
Equipment by Tenant.
5.4    CC&Rs. Tenant shall not violate the terms of the Nonexclusive Reciprocal
Easement Agreement currently affecting the Project (the "Current Reciprocal
Easement"). Additionally, Tenant acknowledges that the Project may be subject to
future covenants, conditions, and restrictions (the "Future CC&Rs") which
Landlord, in Landlord's discretion, deems reasonably necessary or desirable, and
Tenant agrees that this Lease shall be subject and subordinate to the Current
Reciprocal Easement and such Future CC&Rs, provided that any such Future CC&Rs
shall not adversely affect Tenant's rights and obligations set forth in this
Lease and have been provided to Tenant. Landlord shall have the right to require
Tenant to execute and acknowledge, within ten (10) business days of a



 
-12-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




request by Landlord, a "Recognition of Covenants, Conditions, and Restriction,"
in a form substantially similar to that attached hereto as Exhibit F, agreeing
to and acknowledging the Future CC&Rs.
ARTICLE 6
SERVICES AND UTILITIES
6.1    Standard Tenant Services. Tenant shall be responsible to provide, and
shall pay all charges for, water, gas, electricity, telephone, sewer service,
waste pick-up and any other utilities, materials and services furnished directly
to or used by Tenant in or about the Premises during the Term, including,
without limitation, (a) meter, use and/or connection fees, hook-up fees, or
standby fees, and (b) penalties for discontinued interrupted service. Tenant's
use of electricity shall never exceed the capacity of the feeders to the Project
or the risers or wiring installation. No interruption or cessation of utilities
resulting from any causes, including any entry for repairs pursuant to this
Lease, or any renovation, redecoration or rehabilitation of any area of the
Project, shall render Landlord liable for damages to either person or property
or for interruption or loss to Tenant's business, nor be construed as an
eviction of Tenant, nor work an abatement of any portion of Rent, nor relieve
Tenant from fulfillment of any covenant or agreement hereof.
6.2    Interruption of Use. Except as set forth in Article 11 below, Tenant
agrees that Landlord shall not be liable for damages, by abatement of Rent or
otherwise, for failure to furnish or delay in furnishing any service (including
telephone and telecommunication services), or for any diminution in the quality
or quantity thereof, when such failure or delay or diminution is occasioned, in
whole or in part, by breakage, repairs, replacements, or improvements, by any
strike, lockout or other labor trouble, by inability to secure electricity, gas,
water, or other fuel at the Building or Project after reasonable effort to do
so, by any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause
beyond Landlord's reasonable control; and such failures or delays or diminution
shall never be deemed to constitute an eviction or disturbance of Tenant's use
and possession of the Premises or relieve Tenant from paying Rent or performing
any of its obligations under this Lease. Furthermore, Landlord shall not be
liable under any circumstances for a loss of, or injury to, property or for
injury to, or interference with, Tenant's business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6.
ARTICLE 7
REPAIRS
Tenant shall, at Tenant's own expense, keep the Premises, including all
improvements, fixtures, furnishings, and systems and equipment therein
(including, without limitation, plumbing fixtures and equipment such as
dishwashers, garbage disposals, and insta-hot dispensers), and the floor or
floors of the Building on which the Premises are located, in good order, repair
and condition at all times during the Lease Term. In addition, Tenant shall, at
Tenant's own expense, but under the supervision and subject to the prior
approval of Landlord, and within any reasonable period of time specified by
Landlord, promptly and adequately repair all damage to the Premises and replace
or repair all damaged, broken, or worn fixtures and appurtenances, except for
damage caused by ordinary wear and tear or casualty or beyond the reasonable
control of Tenant; provided however, that, at Landlord's option, or if Tenant
fails to make such repairs within thirty (30) days after receipt of written
notice from Landlord, Landlord may, but need not, make such repairs and
replacements, and Tenant shall pay Landlord the cost thereof, including three
percent (3%) of the cost thereof to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses arising from Landlord's involvement
with such repairs and replacements forthwith upon being billed for same.
Notwithstanding the foregoing, Landlord shall be responsible for repairs to the
exterior walls, foundation, roof and roof membrane of the Building, the
structural portions of the floors of the Building, except to the extent that
such repairs are not related to a casualty event and are required due to the
negligence or willful misconduct of Tenant; provided, however, that if such
repairs are due to the negligence or willful misconduct of Tenant, Landlord
shall nevertheless make such repairs at Tenant's expense, or, if covered by
Landlord's insurance, Tenant shall only be obligated to pay any deductible in
connection therewith. Landlord may, but shall not be required to, enter the
Premises at all reasonable times, and upon not less than one (1) business day
prior notice, to make such repairs, alterations, improvements or additions to
the Premises or to the Project or to any equipment

 
-13-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




located in the Project as Landlord shall reasonably desire or deem necessary or
as Landlord may be required to do by governmental or quasi-governmental
authority or court order or decree. Tenant hereby waives any and all rights
under and benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of
the California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.
ARTICLE 8
ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Tenant shall have the right, without
Landlord's prior written consent, but upon at least five (5) business days prior
written notice to Landlord (which notice shall contain a detailed description of
the contemplated work), to make additions and alterations to the Premises that
do not contain a "Design Problem," as that term is defined below. Subject to the
foregoing, Tenant may not make any improvements, alterations, additions or
changes to the Premises or any mechanical, plumbing or HVAC facilities or
systems pertaining to the Premises (collectively, the "Alterations") without
first procuring the prior written consent of Landlord to such Alterations, which
consent shall be requested by Tenant not less than ten (10) business days prior
to the commencement thereof, and which consent shall not be unreasonably
withheld by Landlord. A "Design Problem" is defined as and will be deemed to
exist if any Alteration (i) affects the "Base Building," as that term is defined
below, (ii) causes non-compliance with applicable law as to any portion of the
Premises or the Building, or (iii) is visible from the exterior of the Building.
8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors, subcontractors, materials, mechanics and
materialmen selected by Tenant as reasonably approved by Landlord. At the time
Tenant requests Landlord's approval, Tenant may also request that Landlord
designate what Alterations need to be removed at the expiration or earlier
termination of the Lease Term, or if no approval is required pursuant to the
terms of this Article 8, then within ten (10) days following Tenant's request as
to what Alterations need to be removed at the expiration of the Lease Term,
Tenant shall, at Tenant's expense, remove such Alterations designated by
Landlord upon the expiration or any early termination of the Lease Term. Tenant
shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all applicable federal, state,
county or municipal laws, rules and regulations and pursuant to a valid building
permit, issued by the city in which the Building is located all in conformance
with Landlord's construction rules and regulations; provided, however, that
prior to commencing to construct any Alteration, Tenant shall meet with Landlord
to discuss Landlord's design parameters and code compliance issues. In the event
Tenant performs any Alterations in the Premises which require or give rise to
governmentally required changes to the "Base Building," as that term is defined
below, then Landlord shall, at Tenant's expense, make such changes to the Base
Building. The "Base Building" shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof by any other tenant of the
Project, and so as not to obstruct the business of Landlord or other tenants in
the Project. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. In addition to Tenant's obligations under Article
9 of this Lease, upon completion of any Alterations, Tenant agrees to cause a
Notice of Completion to be recorded in the office of the recorder of the county
in which the Building is located in accordance with Section 3093 of the Civil
Code of the State of California or any successor statute, and Tenant shall
deliver to the Project construction manager a reproducible copy of the "as
built" drawings of the Alterations as well as all permits, approvals and other
documents issued by any governmental agency in connection with the Alterations.
8.3    Payment for Improvements. If payment is made by Tenant directly to
contractors, Tenant shall (i) comply with Landlord's requirements for final lien
releases and waivers in connection with Tenant's payment for work to
contractors, and (ii) sign Landlord's standard contractor's rules and
regulations. If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord an amount equal to Landlord's then current standard fee to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord's

 
-14-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




involvement with such work. If Tenant does not order any work directly from
Landlord, Tenant shall reimburse Landlord for Landlords reasonable, actual,
out-of-pocket costs and expenses actually incurred in connection with Landlords
review of such work.
8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant or Tenants contractor carries "Builder's All Risk" insurance in an
amount reasonably approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood and agreed that all of such Alterations shall be insured by
Tenant pursuant to Article 10 of this Lease immediately upon completion thereof.
8.5    Landlord's Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
the property of Landlord, except that Tenant may remove any Alterations,
improvements, fixtures and/or equipment which Tenant can substantiate to
Landlord have not been paid for with any Tenant improvement allowance funds
provided to Tenant by Landlord, provided Tenant repairs any damage to the
Premises and Building caused by such removal and returns the affected portion of
the Premises to a building standard tenant improved condition as reasonably
determined by Landlord. Furthermore, Landlord may, by written notice to Tenant
(i) at the time of approval if so requested by Tenant as to what Alterations
need to be removed, or (ii) if no approval is required pursuant to the terms of
this Article 8, then within ten (10) days following Tenant's request as to what
Alterations need to be removed, or (iii) if no request by Tenant, then as
designated by Landlord within thirty (30) days prior to the expiration of the
Lease Term, require Tenant, at Tenant's expense, to remove, on the expiration or
earlier termination of the Lease Term, any Alterations and/or improvements
and/or systems and equipment within the Premises and to repair any damage to the
Premises and Building caused by such removal and return the affected portion of
the Premises to a building standard tenant improved condition as reasonably
determined by Landlord. If Tenant fails to complete such removal and/or to
repair any damage caused by the removal of any Alterations and/or improvements
and/or systems and equipment in the Premises and return the affected portion of
the Premises to a building standard tenant improved condition as reasonably
determined by Landlord, Landlord may do so and may charge the cost thereof to
Tenant,. Tenant hereby protects, defends, indemnities and holds Landlord
harmless from any liability, cost, obligation, expense or claim of lien in any
manner relating to the installation, placement, removal or financing of any such
Alterations, improvements, fixtures and/or equipment in, on or about the
Premises, which obligations of Tenant shall survive the expiration or earlier
termination of this Lease.
ARTICLE 9
COVENANT AGAINST LIENS
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) business days after notice by Landlord, and if Tenant
shall fail to do so, Landlord may pay the amount necessary to remove such lien
or encumbrance, without being responsible for investigating the validity
thereof. The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises.

 
-15-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




ARTICLE 10
INSURANCE
10.1    Indemnification and Waiver. Except to the extent caused by the
negligence or willful misconduct of Landlord or the Landlord Parties, Tenant
hereby assumes all risk of injury to persons within the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall within the Premises), and all damage to property within the
Premises, and agrees that Landlord, its partners, subpartners and their
respective officers, agents, servants, employees, and independent contractors
(collectively, "Landlord Parties") shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof; which damage is sustained by Tenant or
by other persons claiming through Tenant. Tenant shall indemnify, defend,
protect, and hold harmless the Landlord Parties from any and all loss, cost,
damage, expense and liability (including without limitation court costs and
reasonable attorneys' fees) incurred in connection with or arising from any
cause within the Premises (including, but not limited to, a slip and fall), any
negligence of Tenant or of any person claiming by, through or under Tenant, or
of the contractors, agents, servants, employees, invitees, guests or licensees
of Tenant or any such person, in, on or about the Project or any breach of the
terms of this Lease, either prior to, during, or after the expiration of the
Lease Term, provided that the terms of the foregoing indemnity shall not apply
to the negligence or willful misconduct of Landlord. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.
10.2    Tenant's Compliance With Landlord's Fire and Casualty Insurance. Tenant
shall, at Tenant's expense, comply with all insurance company requirements of
which Landlord has given Tenant notice pertaining to the use of the Premises. If
Tenant's conduct or use of the Premises causes any increase in the premium for
such insurance policies then Tenant shall reimburse Landlord for any such
increase. Tenant, at Tenant's expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.
10.3    Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts.
10.3.1    Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising our of Tenant's operations, and contractual liabilities for
limits of liability not less than:
Bodily Injury and
 
$5,000,000 each occurrence
Property Damage Liability
 
$5,000,000 annual aggregate
 
 
 
Personal Injury Liability
 
$5,000,000 each occurrence
 
 
$5,000,000 annual aggregate

10.3.2    Physical Damage Insurance covering (i) all office furniture, business
and trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant, (ii) the "Tenant Improvements,"
as that term is defined in the Tenant Work Letter, and any improvements which
exist in the Premises as of the Lease Commencement Date, if any (excluding the
Base Building) (the "Original Improvements"), and (iii) all other improvements,
alterations and additions to the Premises. Such insurance shall be written on an
"all risks" of physical loss or damage basis, for the full replacement cost
value (subject to reasonable deductible amounts) and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion.
10.3.3    Worker's Compensation and Employer's Liability or other similar
insurance pursuant to all applicable state and local statutes and regulations.



 
-16-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




10.4    Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) as to the Commercial General Liability
Insurance name Landlord, and any other party the Landlord so specifies, as an
additional insured, including Landlord's managing agent, if any; (ii) be issued
by an insurance company having a rating of not less than A-X in Best's Insurance
Guide or which is otherwise acceptable to Landlord and licensed to do business
in the State of California; (iii) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance requirement of Tenant; (iv) be in form and
content reasonably acceptable to Landlord; and (v) provide that said insurance
shall not be canceled unless thirty (30) days' prior written notice shall have
been given to Landlord and any mortgagee of Landlord. Tenant shall deliver said
policy or policies or certificates thereof to Landlord on or before the Lease
Commencement Date and at least five (5) days before the expiration dates
thereof. In the event Tenant shall fail to procure such insurance, or to deliver
such policies or certificate, Landlord may, at its option, procure such policies
for the account of Tenant, and the cost thereof shall be paid to Landlord within
five (5) days after delivery to Tenant of bills therefor.
10.5    Subrogation. Landlord and Tenant intend that their respective property
loss risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers.
10.6    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord, but in no event in excess of the amounts and types of
insurance then being required by landlords of buildings comparable to and in the
vicinity of the Building.
10.7    Landlord's Insurance. Landlord shall maintain the following coverages in
the following amounts:
10.7.1    All risk property insurance in an amount equal to the replacement cost
of the Building and loss of rents coverage for a period of not less than twelve
months.
10.7.2    Commercial General Liability insurance providing bodily injury,
personal injury, and property damage liability coverage, subject to a minimum
limit of $5,000,000 per occurrence, $5,000,000 aggregate, $5,000,000
Products/Completed Operations, $5,000,000 Personal and Advertising Injury Limit.
10.7.3    Umbrella Liability insurance providing follow form coverage for the
Commercial General Liability, Commercial Automobile and Employer's Liability,
subject to a minimum limit of $10,000,000 per occurrence and annual aggregate.
ARTICLE 11
DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas reasonably
deemed desirable by Landlord, which are consistent with the character of the
Project, provided that access to the Premises and any common restrooms serving
the Premises shall not be materially impaired. Upon the occurrence of any damage
to the Premises, upon notice (the "Landlord Repair Notice") to Tenant from
Landlord, Tenant shall assign to Landlord

 
-17-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




(or to any party designated by Landlord) all insurance proceeds payable to
Tenant under Tenant's insurance required under Section 10.3.2 (ii) and (iii)
above of this Lease, and Landlord shall repair any injury or damage to the
Tenant Improvements, any Original Improvements and any Alterations installed in
the Premises and shall return such Tenant improvements, any Original
Improvements and any Alterations to their original condition; provided that if
the cost of such repair by Landlord exceeds the amount of insurance proceeds
received by Landlord from Tenant's insurance carrier, as assigned by Tenant, the
cost of such repairs shall be paid by Tenant to Landlord prior to Landlord's
commencement of repair of the damage. In the event that Landlord does not
deliver the Landlord Repair Notice within thirty (30) days following the date
the casualty becomes known to Landlord, Tenant shall, with its insurance
proceeds or otherwise at its cost and expense, repair any injury or damage to
the Tenant Improvements, any Original Improvements and any Alterations installed
in the Premises and shall return such Tenant improvements, any Original
improvements and any Alterations to their original condition. Whether or not
Landlord delivers a Landlord Repair Notice, prior to the commencement of
construction, Tenant shall submit to Landlord, for Landlord's review and
approval, all plans, specifications and working drawings relating thereto.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or its
visitors, or injury to Tenant's business resulting in any way from such damage
or the repair thereof provided however, that if such fire or other casualty
shall have damaged the Premises or Common Areas necessary to Tenant's occupancy,
and the Premises are not occupied by Tenant as a result thereof, then during the
time and to the extent the Premises are unusable as was used by Tenant prior to
such casualty or is otherwise unfit for occupancy, the Rent shall be abated in
proportion to the ratio that the amount of rentable square feet of the Premises
which is unusable as was used by Tenant prior to such casualty or is otherwise
unfit for occupancy for the purposes permitted under this Lease bears to the
total rentable square feet of the Premises. In the event that Landlord shall not
deliver the Landlord Repair Notice, Tenant's right to rent abatement pursuant to
the preceding sentence shall terminate as of the date which is reasonably
determined by Landlord to be the date Tenant should have completed repairs to
the Premises assuming Tenant used reasonable due diligence in connection
therewith, except to the extent such abatement is covered under Landlord's lost
rents insurance policy.
11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Building,
and instead terminate this Lease, by notifying Tenant in writing of such
termination within thirty (30) days after the date of discovery of the damage,
such notice to include a termination date giving Tenant thirty (30) days to
vacate the Premises, but Landlord may so elect only if one or more of the
following conditions is present: (i) in Landlord's reasonable judgment, repairs
cannot reasonably be completed within one hundred eighty (1 80) days after the
date of discovery of the damage (when such repairs are made without the payment
of overtime or other premiums); (ii) the holder of any mortgage on the Building
or Project or ground lessor with respect to the Building or Project shall
require that the insurance proceeds or any portion thereof be used to retire the
mortgage debt, or shall terminate the ground lease, as the case may be; (iii)
the damage to the Base Building is not fully covered by Landlord's insurance
policies, plus deductible amounts; (iv) Landlord decides to rebuild the Building
so that it will be substantially different structurally or architecturally; or
(v) the damage occurs during the last twelve (12) months of the Lease Term;
provided, however, that if Landlord does not elect to terminate this Lease
pursuant to Landlord's termination right as provided above, and the repairs
cannot, in the reasonable opinion of Landlord, be completed within one hundred
eighty (180) days after being commenced or casualty occurs during the last
twelve (12) months of the Lease Term, Tenant may elect, no earlier than thirty
(30) days after the date of the damage and not later than ninety (90) days after
the date of such damage, to terminate this Lease by written notice to Landlord
effective as of the date specified in the notice, which date shall not be less
than thirty (30) days nor more than sixty (60) days after the date such notice
is given by Tenant.
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11 constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.





 
-18-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




ARTICLE 12
NONWAIVER
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlords knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlords right to receive the full amount due, nor shall any
endorsement or statement on any check or payment or any letter accompanying such
check or payment be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the full
amount due. No receipt of monies by Landlord from Tenant after the termination
of this Lease shall in any way alter the length of the Lease Term or of Tenant's
right of possession hereunder, or after the giving of any notice shall
reinstate, continue or extend the Lease Term or affect any notice given Tenant
prior to the receipt of such monies, it being agreed that after the service of
notice or the commencement of a suit, or after final judgment for possession of
the Premises, Landlord may receive and collect any Rent due, and the payment of
said Rent shall not waive or affect said notice, suit or judgment.
ARTICLE 13
CONDEMNATION
If the whole or any material part of the Building shall be taken by power of
eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, or if any adjacent property or Street shall be so
taken or condemned, or reconfigured or vacated by such authority in such manner
as to require the use, reconstruction or remodeling of any part of the Building
or its associated Common Areas, or if Landlord shall grant a deed or other
instrument in lieu of such taking eminent domain or condemnation, Landlord shall
have the option to terminate this Lease effective as of the date possession is
required to be surrendered to the authority. If more than ten percent (10%) of
the rentable square feet of the Premises is taken, or if access to the Premises
is substantially impaired, in each case for a period in excess of one hundred
eighty (180) days, Tenant shall have the option to terminate this Lease
effective as of the date procession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for an compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses and loss of
goodwill, so long as such claims do not diminish the award available to
Landlord, its ground lessor with respect to the Building or Project or its
mortgagee. If any part of the Premises shall be taken, and this Lease shall not
be so terminated, the Rent shall be proportionately abated. Tenant hereby waives
any and all rights it might otherwise have pursuant to Section 1265.130 of The
California Code of Civil Procedure. Notwithstanding anything to the contrary
contained in this Article 13, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred and eighty (180) days or
less, then this Lease shall not terminate but the Base Rent and the Additional
Rent shall be abated for the period of such taking in proportion to the ratio
that the amount of rentable square feet of the Premises taken bears to the total
rentable square fee of the Premises. Landlord shall be entitled to receive the
entire award made in connection with any such temporary taking.
ARTICLE 14
ASSIGNMENT AND SUBLETTING
14.1    Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest



 
-19-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




hereunder, permit any assignment, or other transfer of this Lease or any
interest hereunder by operation of law, sublet the Premises or any part thereof
or enter into any license or concession agreements or otherwise permit the
occupancy or use of the Premises or any part thereof by any persons other than
Tenant and its employees and contractors (all of the foregoing are hereinafter
sometimes referred to collectively as "Transfers" and any person to whom any
Transfer is made or sought to be made is hereinafter sometimes referred to as a
"Transferee"). If Tenant desires Landlord's consent to any Transfer, Tenant
shall (after first having provided Landlord the "Intention to Transfer Notice",
to the extent required pursuant to Section 14.4, below) notify Landlord in
writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than ten (10) business
days nor more than one hundred eighty (180) days after the date of delivery of
the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the "Transfer
Premium", as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer, provided
that Landlord shall have the right to require Tenant to utilize Landlord's
standard Transfer documents in connection with the documentation of such
Transfer, (iv) current financial statements of the proposed Transferee certified
by an officer, partner or owner thereof, business credit and personal references
and history of the proposed Transferee and any other information reasonably
required by Landlord which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee's business and proposed use of the Subject Space, and (v) an
executed estoppel certificate from Tenant in the form attached hereto as Exhibit
E. Any Transfer made without Landlord's prior written consent shall, at
Landlord's option, be null, void and of no effect, and shall, at Landlord's
option, constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord's reasonable review
and processing fees (in an amount not to exceed Five Hundred and No/100 Dollars
($500.00)), as well as any reasonable out-of-pocket third party professional
fees (including, without limitation, attorneys', accountants', architects',
engineers' and consultants' fees) incurred by Landlord, within thirty (30) days
after written request by Landlord.
14.2    Landlord's Consent. Landlord shall not unreasonably withhold or delay
its consent to any proposed Transfer of the Subject Space to the Transferee on
the terms specified in the Transfer Notice. Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply.
14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;
14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
14.2.3    The Transferee is either a governmental agency or instrumentality
thereof or a nonprofit organization;
14.2.4 Intentionally omitted;
14.2.5    Intentionally omitted;
14.2.6    The proposed Transfer would cause a violation of another lease for
space in the Project as to which Tenant was informed prior to the date of
Tenant's request for approval of the particular Transfer, or would give an
occupant of the Project a right to cancel its lease; or
14.2.7    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is negotiating with Landlord or has negotiated with
Landlord during the three (3) month period immediately preceding the date
Landlord receives the Transfer Notice, to lease space in the Project.

 
-20-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.1.2 or (ii) which would cause the
proposed Transfer to be more favorable to the Transferee than the terms set
forth in Tenant's original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease). If Landlord should fail to notify Tenant in writing of its consent,
rejection, or recapture with respect to the Subject Space within ten (10)
business days following Tenant's delivery of the Transfer Notice and all
required information, then upon the delivery of an additional notice by Tenant
to Landlord that Landlord has failed to respond, and upon Landlord's failure to
respond within such five (5) business day period, Landlord shall be deemed to
have consented to the proposed Transfer.
14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred and less any tenant improvement allowances and/or rental concessions
granted in connection with such Transfer. "Transfer Premium" shall also include,
but not be limited to, key money, bonus money or other cash consideration paid
by Transferee to Tenant in connection with such Transfer, and any payment in
excess of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer. The determination of the amount of
Landlord's applicable share of the Transfer Premium shall be made on a monthly
basis as rent or other consideration is received by Tenant under the Transfer.
The Transfer Premium shall be calculated after deducting the reasonable expenses
incurred by Tenant for (i) any brokerage commissions in connection with the
Transfer and (ii) reasonable legal fees incurred in connection with the
Transfer.
14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of the entire Building (the "Contemplated Transfer Space"), Tenant
shall give Landlord notice (the "Intention to Transfer Notice") of such
contemplated Transfer (whether or not the contemplated Transferee or the terms
of such contemplated Transfer have been determined). The Intention to Transfer
Notice shall specify the contemplated date of commencement of the Contemplated
Transfer (the "Contemplated Effective Date"), and the contemplated length of the
term of such contemplated Transfer, and shall specify that such Intention to
Transfer Notice is delivered to Landlord pursuant to this Section 14.4 in order
to allow Landlord to elect to recapture the Contemplated Transfer Space.
Thereafter, Landlord shall have the option, by giving written notice to Tenant
within ten (10) business days after receipt of any Intention to Transfer Notice,
to recapture the Contemplated Transfer Space only for the contemplated length of
the term of such contemplated Transfer. In the event of a recapture by Landlord,
the Rent reserved herein shall be abated for the term of such recapture, and
this Lease as so amended shall continue thereafter in full force and effect, and
upon request of either party, the parties shall execute written confirmation of
the same. If Landlord declines, or fails to elect in a timely manner, to
recapture the Contemplated Transfer Space under this Section 14.4, then, subject
to the other terms of this Article 14, for a period of nine (9) months (the
"Nine Month Period") commencing on the last day of such ten (10) business day
period, Landlord shall not have any right of recapture with respect to any
Transfer made during the Nine Month Period, provided that any such Transfer is
substantially on the terms set forth in the Intention to Transfer Notice, and
provided further that any such Transfer shall be subject to the remaining terms
of this Article 14. if such a Transfer is not so consummated within the Nine
Month Period (or if a Transfer is so consummated, then upon the expiration of
the term of any Transfer of such Contemplated Transfer Space consummated within
such Nine Month Period), Tenant shall again be required to submit a new
Intention to Transfer Notice to Landlord with respect any contemplated Transfer,
as provided above in this Section 14.4.
14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an

 
-21-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




original executed copy of all documentation pertaining to the Transfer in form
reasonably acceptable to Landlord, (iv) Tenant shall furnish upon Landlord's
request a complete statement, certified by an independent certified public
accountant, or Tenant's chief financial officer, setting forth in detail the
computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord's consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject Space.
Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than five percent (5%), Tenant shall pay Landlord's costs of such audit.
14.6    Additional Transfers. For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.
14.7    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as canceled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attom to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.
14.8    Non-Transfers. Notwithstanding anything to the contrary contained in
this Article 14, if Tenant is not then in default of this Lease, Tenant may
assign this Lease or sublet any portion of the Premises (hereinafter
collectively referred to as a "Permitted Transfer") to (a) an affiliate of
Tenant or its parent company (an entity which is controlled by, controls, or is
under common control with, Tenant or its parent company), (b) any successor
entity to Tenant by way of merger, consolidation or other non-bankruptcy
corporate reorganization, or (c) an entity which acquires all or substantially
all of Tenant's assets (collectively, "Permitted Transferees", and,
individually, a "Permitted Transferee"); provided that (i) at least ten (10)
business days prior to the Transfer, Tenant notifies Landlord of such Transfer,
and supplies Landlord with any documents or information reasonably requested by
Landlord regarding such Transfer or Permitted Transferee, including, but not
limited to, copies of the sublease or instrument of assignment and copies of
documents establishing to the reasonable satisfaction of Landlord that the
transaction in question is one permitted under this Section 14.8, (ii) at least
ten (10) business days prior to the Transfer, Tenant furnishes Landlord with a
written document executed by the proposed Permitted Transferee in which, in the
case of an assignment, such entity assumes all of Tenant's obligations under
this Lease with respect to the Contemplated Transfer Space, and, in the case of
a sublease, such entity agrees to sublease the Contemplated Transfer Space
subject to this Lease, (iii) in the case of a Transfer pursuant to clause (b)
above, the successor entity must have a net worth (computed in accordance with
generally accepted accounting principles, except that intangible assets such as
goodwill, patents, copyrights, and trademarks shall be excluded in the
calculation ("Net



 
-22-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




Worth")) at the time of the Transfer that is at least equal to the Net Worth of
Tenant immediately prior to such Transfer, and (iv) any such proposed Transfer
is made for a good faith operating business purpose and not, whether in a single
transaction or in a series of transactions, be entered into as a subterfuge to
evade the obligations and restrictions relating to Transfers set forth in this
Article 14. For purposes of this Section, a public or private offering of Tenant
stock is a Permitted Transfer. "Control," as used in this Section 14.8. shall
mean the ownership, directly or indirectly, of the power to direct or cause the
direction of the management, affairs and policies of anyone, whether through the
ownership of voting securities, by contract, or otherwise.
ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES
15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in good order and condition , reasonable wear and tear and repairs
and casualty excepted. Upon such expiration or termination, Tenant shall,
without expense to Landlord, remove or cause to be removed from the Premises all
debris and rubbish, and such items of furniture, equipment, business and trade
fixtures, free-standing cabinet work, movable partitions and other articles of
personal property owned by Tenant or installed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.
ARTICLE 16
HOLDING OVER
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case the Base
Rent shall be payable at a monthly rate equal to one hundred fifty percent
(150%) of the Base Rent applicable during the last rental period of the Lease
Term under this Lease. Such month-to-month tenancy shall be subject to every
other applicable term, covenant and agreement contained herein. Nothing
contained in this Article 16 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease. The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs over
and above the increase in Base Rent set forth above (including reasonable
attorneys' fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims, to the extent Landlord is
obligated to pay such claims, made by any succeeding tenant founded upon such
failure to surrender and any lost profits to Landlord resulting therefrom, so
long as Tenant has been given at least thirty (30) days prior notice of a
succeeding tenant and its start date, and Tenant does not vacate within such
30-day period.

 
-23-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




ARTICLE 17
ESTOPPEL CERTIFICATES
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of Exhibit
E, attached hereto (or such other form as may be required by any prospective
mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord's
mortgagee or prospective mortgagee. Any such certificate may be relied upon by
any prospective mortgagee or purchaser of all or any portion of the Project.
Tenant shall execute and deliver whatever other instruments may be reasonably
required for such purposes. At any time during the Lease Term, Landlord may
require Tenant to provide Landlord with a current annual financial statement and
annual financial statements of the two (2) years prior to the current financial
statement year. Such statements shall be prepared in accordance with generally
accepted accounting principles or international Financial Reporting Standards
(IFRS), whichever is applicable. Such statements will be unaudited statements
that will be consolidated in the LM Ericsson (Tenant's parent company, referred
to herein as "LME") financial statements. The LME audited financial report (or
Form 20F) will be provided to Landlord on request. Failure of Tenant to timely
execute, acknowledge and deliver such estoppel certificate or other instruments
shall constitute an acceptance of the Premises and an acknowledgment by Tenant
that statements included in the estoppel certificate are true and correct,
without exception.
ARTICLE 18
SUBORDINATION
This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto. Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant's occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
Landlord's interest herein may be assigned as security at any time to any
lienholder. Tenant shall, within ten (10) business days of request by Landlord,
execute such further instruments or assurances as Landlord may reasonably deem
necessary to evidence or confirm the subordination or superiority of this Lease
to any such mortgages, trust deeds, ground leases or underlying leases, which
instruments or assurances shall include a commercially reasonable
non-disturbance clause. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.
ARTICLE 19
DEFAULTS; REMEDIES
19.1    Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:
19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after receipt of notice; or

 
-24-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




19.1.2    Except where a specific time period is otherwise set forth for
Tenant's performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this Section
19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or
19.1.3    Abandonment of the Premises by Tenant; or
19.1.4    The failure by Tenant to observe or perform according to the
provisions of Article 5, 14, 17, or 18 of this Lease where such failure
continues for more than two (2) business days after receipt of notice from
Landlord; or
19.1.5    A default by Tenant under the Other Lease.
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
19.2    Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:
(i)    The worth at the time of award of the unpaid rent which has been earned
at the time of such termination; plus
(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus
(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and
(v)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by
    

 
-25-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




law. As used in Section 19.2.1(iii) above, the "worth at the time of award"
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus one percent (1%).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2 1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.
19.3    Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder. However, such rent shall
be applied to any debt or Rent obligation owed by Tenant to Landlord under the
terms of this Lease.
19.4    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.
19.5    Landlord Default. Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord's failure to perform; provided, however, if
the nature of Landlord's obligation is such that more than thirty (30) days is
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion. Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity.
ARTICLE 20
COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of an other covenant express or implied.

 
-26-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




ARTICLE 21
GUARANTOR
Concurrently with Tenant's execution of this Lease, and as a condition precedent
to Landlord's obligations under this Lease, Tenant shall deliver to Landlord a
guaranty in the form attached hereto as Exhibit G, fully executed and binding
upon Telefonaktiebolaget L.M. Ericsson, a Swedish corporation ("Guarantor").
ARTICLE 22
INTENTIONALLY OMITTED


ARTICLE 23
SIGNS
23.1    Signage. Tenant shall have the right to install (a) two (2) building-top
signs on the Building identifying Tenant, its Permitted Transferees, or any
subtenant of more than fifty percent (50%) of the Building, and (b) directional
signs on the currently existing monument signs located in the Project
(collectively, the "Tenant's Signs"); provided, however, that such Tenant's
Signs shall comply with Landlord's general signage criteria in effect at the
time, and in no event shall any such sign contain an "Objectionable Name", as
defined below; and further provided that Tenant's Signs shall comply with all
applicable governmental rules and regulations (collectively, the "Signage
Requirements"). For purposes of this Section 23.1, an "Objectionable Name" shall
mean any name which relates to an entity which is of a character or reputation,
or is associated with a political orientation or faction, which is inconsistent
with the quality of the Building, or which would otherwise reasonably offend a
landlord of the Comparable Buildings. The design, fabrication, and installation
of the Tenant's Signs shall be at Tenant's sole cost and expense. Tenant shall
maintain and keep the Tenant's Signs in good condition and repair during the
Lease Term at Tenant's sole cost and expense. At the end of the Lease Term, or
upon the failure to comply with the Signage Requirements, Tenant shall remove
the Tenant's Signs and repair any damage to the Building caused by the
installation or removal thereof at Tenant's sole cost and expense. If Tenant
fails to so remove the Tenant's Signs and make any necessary repairs, Landlord
shall have the right to do so at Tenant's expense.
23.2    Prohibited Signage and Other Items. Any signs, window coverings, or
blinds (even if the same are located behind the Landlord-approved window
coverings for the Building), or other items visible from the exterior of the
Premises or Building, shall be subject to the prior approval of Landlord, in its
reasonable discretion.
ARTICLE 24
COMPLIANCE WITH LAW
Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated. At its sole cost and expense,
Tenant shall promptly comply with all such governmental measures. Should any
standard or regulation now or hereafter be imposed on Landlord or Tenant by a
state, federal or local governmental body charged with the establishment,
regulation and enforcement of occupational, health or safety standards for
employers, employees, landlords or tenants, then Tenant agrees, at its sole cost
and expense, to comply promptly with such standards or regulations. Tenant shall
be responsible, at its sole cost and expense, to make all alterations to the
Premises as are required to comply with the governmental rules, regulations,
requirements or standards described in this Article 24. The judgment of any
court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant.

 
-27-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




Landlord shall indemnify and hold Tenant harmless from any claims, liabilities,
costs or expenses (including, without limitation, all litigation costs, expert
witness fees and reasonable attorneys' fees) incurred or suffered by Tenant
related to the removal, investigation, monitoring or remediation of hazardous
materials which are present as of the Lease Commencement Date other than as
caused by any Tenant Parties, or Tenant Parties affiliates, or which come to be
present on the Premises as a result of Landlord's actions, after the Lease
Commencement Date. Landlord's indemnification and hold harmless obligations
include, without limitation, (i) claims, liability, costs or expenses resulting
from or based upon administrative, judicial (civil or criminal) or other action,
legal or equitable, brought by any private or public person under common law or
under the Comprehensive Environmental Response Compensation and Liability Act of
1980 ("CERCLA"), the Resource Conservation and Recovery Act of 1980 ("RCRA") or
any other Federal, State, County, or Municipal law, ordinance or regulation.
(ii) claims, liabilities, costs or expenses pertaining to the identification,
monitoring, cleanup, containment, or removal of hazardous materials from soils,
riverbeds, or aquifers including the provision of an alternative public drinking
water source, and (iii) all costs of defending such claims. In no event shall
Landlord be liable for any consequential damages suffered or incurred by Tenant
as a result of any such contamination.
ARTICLE 25
LATE CHARES
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
Tenant's receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord's other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord's remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) days after the date they are due shall bear interest from the
date when due until paid at a rate per annum equal to the lesser of (i) the
annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord and Tenant shall reasonably agree upon
if such rate ceases to be published) plus two (2) percentage points, and (ii)
the highest rate permitted by applicable law. ln the event that Tenant shall
fail to timely pay Rent when due more than twice in any twelve (12) month
period, at Landlord's option, notwithstanding anything contained in this Lease
to the contrary, Tenant shall thereafter be required to pay all Base Rent and
estimated Direct Expenses due under this Lease semi-annually in advance.
ARTICLE 26
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26.1    Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
26.2    Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting the Rent or in enforcing any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all reasonable legal fees and other amounts so expended. Tenant's
obligations under this Section 26.2 shall survive the expiration or sooner
termination of the Lease Term.



 
-28-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




ARTICLE 27
ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times and upon not less than
24-hours prior notice to Tenant (except in the case of an emergency), while
accompanied by an employee of Tenant (except in the case of an emergency where
Landlord has attempted to contact a Tenant representative), to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers or, during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building. Tenant hereby waives any claims for
damages or for any injuries or inconvenience to or interference with Tenant's
business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant's vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in the manner hereinbefore described
shall not be deemed to be a forcible or unlawfl.il entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein.
ARTICLE 28
TENANT PARKING
Commencing on the Lease Commencement Date, Landlord shall provide Tenant with
the amount of parking passes set forth in Section 7 of the Summary, which
parking passes shall pertain to the Project parking areas. The use of such
parking passes shall be free of charge during the initial Lease Term, provided
that Tenant shall be responsible for the ff11 amount of any taxes imposed by any
governmental authority in connection with the use of the parking facility by
Tenant. Tenant's continued right to use the parking passes is conditioned upon
Tenant abiding by all rules and regulations which are prescribed from time to
time for the orderly operation and use of the parking areas where the parking
passes are located (including any sticker or other identification system
established by Landlord and the prohibition of vehicle repair and maintenance
activities in the Project's parking areas), Tenant's cooperation in seeing that
Tenant's employees and visitors also comply with such rules and regulations and
Tenant not being in default under this Lease. Tenant's use of the Project
parking areas shall be at Tenant's sole risk and Tenant acknowledges and agrees
that Landlord shall have no liability whatsoever for damage to the vehicles of
Tenant, its employees and/or visitors, or for other personal injury or property
damage or theft relating to or connected with the parking rights granted herein
or any of Tenant's, its employees' and/or visitors' use of the parking areas.
Tenant's rights hereunder are subject to the terms of any Underlying Documents.
Landlord specifically reserves the right to change the size, configuration,
design, layout and all other aspects of the Project parking areas at any time
and Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant, from time to time, temporarily close-off or restrict access
to the Project parking areas, other than those areas within the Premises and
their related Common Areas, for purposes of permitting or facilitating any such
construction, alteration or improvements; provided, however, in the event that
Landlord elects to take any such actions, such actions shall not materially
affect Tenant's rights under this Lease and Landlord shall use commercially
reasonable efforts to minimize any interference with Tenant's use of the Project
parking areas. Tenant shall have the right, at Tenant's sole cost and expense,
to mark a reasonable number of parking spaces near the entrance of the Building
as visitor parking or designated parking.
ARTICLE 29
MISCELLANEOUS PROVISIONS
29.1    Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as



 
-29-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




though in each case fully expressed. The captions of Articles and Sections are
for convenience only and shall not be deemed to limit, construe, affect or alter
the meaning of such Articles and Sections.
29.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
29.3    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.
29.4    Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request there for.
29.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease and Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee.
29.6    Prohibition Against Recording. Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant.
29.7    Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
29.9    Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.
29.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.
29.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.





 
-30-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




29.12    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.
29.13    Landlord Exculpation. The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the lesser of (a)
the interest of Landlord in the Building or (b) the equity interest Landlord
would have in the Building if the Building were encumbered by third-party debt
in an amount equal to eighty percent (80%) of the value of the Building (as such
value is determined by Landlord), provided that in no event shall such liability
extend to any sales or insurance proceeds received by Landlord or the Landlord
Parties in connection with the Project, Building or Premises. The Landlord
Parties shall not have any personal liability therefor, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant. The limitations of liability
contained in this Section 29. 13 shall inure to the benefit of Landlord's and
the Landlord Parties' present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns. Under no circumstances shall any
present or future partner of Landlord (if Landlord is a partnership), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord's obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant's business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.
29.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof; and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
29. 15    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
29.16    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard 10 Rent and other charges to be
paid by Tenant pursuant to this Lease (collectively, a "Force Majeure"),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party's performance caused by a Force
Majeure.
29.17    Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.
29.18    Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered



 
-31-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




by a nationally recognized overnight courier, or (D) delivered personally. Any
Notice shall be sent, transmitted, or delivered, as the case may be, to Tenant
at the appropriate address set forth in Section 8 of the Summary, or to such
other place as Tenant may from time to time designate in a Notice to Landlord,
or to Landlord at the addresses set forth below, or to such other places as
Landlord may from time to time designate in a Notice to Tenant. Any Notice will
be deemed given on the date of receipt of such Notice, provided a notice shall
be deemed received (i) three (3) days after the date it is posted if sent by
Mail, (ii) the date the telecopy is successfully transmitted, (iii) the date the
overnight courier delivery is made, or (iv) the date personal delivery is made.
As of the date of this Lease, any Notices to Landlord must be sent, transmitted,
or delivered, as the case may be, to the following addresses:
200 Holger LLC
1810 Gateway Drive, Suite 150
San Mateo, CA 94404
Attn: Market Officer
 
and
 
Blackstone Real Estate Advisors
345 Park Avenue
New York, NY 10154
Attn: Marshall Findley, Managing Director
 
and
 
Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.

29.19    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
29.20    Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.
29.21    Attorneys' Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
29.22    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I)
THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II)
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (Ill) IN THE
INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE

 
-32-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY
NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH
PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.
29.23    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of; option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
29.24    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 10 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease; provided that, Landlord acknowledges that Tenant has been
working with the Staubach Company ("Staubach"). Tenant has informed Landlord
that Staubacli will not be making any claim for a commission or fee from
Landlord in connection with this Lease. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with Staubach or any real estate broker or agent, other
than the Brokers, occurring by, through. or under the indemnifying party.
29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.
29.26    Project or Building Name and Signage. Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord's sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.
29.27    Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
29.28    Intentionally Deleted.
29.29    Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein.
However, Tenant hereby acknowledges that Landlord is currently renovating or may
during the Lease Term renovate, improve, alter, or modify (collectively, the
"Renovations") the Project, other than the Building and/or the Premises. Tenant
hereby agrees that such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall
have no responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant's business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant's personal property or
improvements resulting from the Renovations, or for any inconvenience or
annoyance occasioned by such Renovations. In the course of constructing any such
Renovations, Landlord shall use commercially reasonable efforts to minimize
interference with Tenant's use of the Premises. Landlord shall diligently pursue
the construction of any Renovations to the completion thereof The construction
of any Renovations shall not materially affect Tenant's rights under this Lease.





 
-33-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




29.30    No Violation. Landlord and Tenant hereby warrant and represent that
neither its respective execution of nor performance under this Lease shall cause
it to be in violation of any agreement, instrument, contract, law, rule or
regulation by which the respective party is bound, and each party shall protect,
defend, indemnify and hold the other party harmless against any claims, demands,
losses, damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys' fees and costs, arising from a party's breach of this
warranty and representation.
29.31    Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the "Lines"), provided that (i) Tenant shall use an
experienced and qualified contractor, and comply with all of the other
provisions of Articles 7 and 8 of this Lease, (ii) the Lines therefor (including
riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, shall be surrounded by a protective conduit
reasonably acceptable to Landlord, and shall be identified in accordance with
the "Identification Requirements," as that term is set forth hereinbelow, (iii)
any new or existing Lines servicing the Premises shall comply with all
applicable governmental laws and regulations, (iv) as a condition to permitting
the installation of new Lines, Landlord may require that Tenant remove existing
Lines located in or serving the Premises and repair any damage in connection
with such removal, and (v) Tenant shall pay all costs in connection therewith.
All Lines shall be clearly marked with adhesive plastic labels (or plastic tags
attached to such Lines with wire) to show Tenant's name, suite number, telephone
number and the name of the person to contact in the case of an emergency (A)
every four feet (4') outside the Premises (specifically including, but not
limited to, the electrical room risers and other Common Areas), and (B) at the
Lines' termination point(s) (collectively, the "Identification Requirements").
Unless otherwise instructed by Landlord (by notice to Tenant), Tenant shall, at
Tenant's sole cost and expense, prior to the expiration or earlier termination
of this Lease, remove any Lines located in or serving the Premises (and repair
any resulting damage).
29.32    Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Project and/or the Building, and in connection therewith, Tenant
shall take responsible action for the transportation planning and management of
all employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Project, Building or area-wide ridesharing
program manager; (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare; and (vi) utilizing flexible work
shifts for employees.
29.33    Development of the Project.
29.33.1    Subdivision. Landlord reserves the right to further subdivide all or
a portion of the Project. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.
29.33.2    The Other Improvements. If portions of the Project or property
adjacent to the Project (collectively, the "Other Improvements") are owned by an
entity other than Landlord, Landlord, at its option, may enter into an agreement
with the owner or owners of any or all of the Other Improvements to provide (i)
for reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, provided that Tenant's rights under this Lease are not materially
impaired, (iii) for the allocation of a portion of the Direct Expenses to the
Other Improvements and the operating expenses and taxes for the Other
improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord's right to convey all or any portion of the Project or any other
of Landlord's rights described in this Lease.
29.33.3    Construction of Project and Other Improvements. Tenant acknowledges
that portions of the Project and/or the Other Improvements may be subject to
demolition or construction following Tenant's occupancy of the Premises, and
that such construction may result in levels of noise, dust, obstruction of
access, etc.



 
-34-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




which are in excess of that present in a fully constructed project. Subject to
the terms and condition set forth in Section 29.29, Tenant hereby waives any and
all rent offsets or claims of constructive eviction which may arise in
connection with such demolition or construction.
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
LANDLORD:
 
TENANT:
 
 
 
200 HOLGER LLC,
a Delaware corporation
 
ERICSSON INC.,
a Delaware corporation
 
 
 
By: /s/ Authorized Signatory
 
By: /s/ Vickie Bunch
Its: CEO
 
Its: Director, Business Support
 
 
 
 
 
By: ____________________
 
 
Its: _________________




 
-35-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




ERICSSON INC.
CERTIFICATE OF INCUMBENCY


I, John Moore, do hereby certify that I am the duly elected, qualified and
acting Secretary of Ericsson Inc., (the "Company"), a Delaware corporation, and
I do further certify that the person whose name, title and official signature
appears below is a duly elected, qualified and acting officer of the Company and
holds, on the date of this Certificate, the office set forth opposite his
respective name.




Name of Officer
 
Title of Officer
 
Specimen Signature
 
 
 
 
 
Vickie Bunch
 
Assistant Secretary
 
/s/ Vickie Bunch
 
 
 
 
 



IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
Company this 23rd day of August, 2007.






ERICSSON INC.






By:
/s/ John Moore

John Moore, Secretary

 
-36-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




UNANIMOUS CONSENT OF DIRECTORS OF
ERICSSON INC.


The undersigned, being all the directors of Ericsson Inc., a Delaware
corporation (the "Company"), do hereby consent in writing to the adoption of and
hereby adopt the following resolutions and direct that this consent be filed
with the minutes of the proceedings of the Board of Directors of the Company:
WHEREAS, the undersigned believe that it is in the best interests of the Company
to enter into those certain office leases that have been under negotiation
between the Company and Carr NP Properties L.L.C. concerning premises in the
office buildings located at 250 and 300 Holger Way, and 100 Headquarters Drive,
San Jose, California (the "Leases");
WHEREAS, certain officers of the Company, including Vickie Bunch, Assistant
Secretary, have taken actions to negotiate the Leases and facilitate the closing
of the same and related transactions;
RESOLVED, that the undersigned find that the entry into the Leases is in the
best interests of the Company.
RESOLVED, that Vickie Bunch, and her designees be, and each of them acting
individually hereby is, authorized and directed as follows: (A) to negotiate the
terms and conditions of the Leases, including the form of all exhibits and
schedules attached thereto or referred to therein, containing such terms as they
shall find necessary or advisable (such finding to be evidenced conclusively by
the execution and delivery of the Leases); and (B) to execute and deliver, and
cause the Company to perform its obligations under, the Leases, including all
exhibits and schedules attached thereto; and
RESOLVED, that the officers of the Company be, and they hereby are, and each of
them severally is, authorized to negotiate, execute and deliver on behalf of the
Company, any other agreements and other certificates and other documents
contemplated by the Leases, with such changes therein as the officer or officers
executing the same may approve as being necessary, desirable or appropriate, and
such other instruments and documents, in each case such execution to be
conclusive evidence of such approval and of the authority therefor hereunder.
RESOLVED, that all acts previously taken by the officers of the Company in
negotiating, entering into, executing, acknowledging or attesting any
agreements, documents, instruments or certificates, and in causing the
performance of any such agreements, documents, instruments or certificates in
order to carry out the terms and intentions of these resolutions are hereby
ratified, confirmed and adopted as the act and deed of the Company; and
FURTHER RESOLVED, that the officers of the Company, and each of them acting
singly, be and hereby are severally authorized to do and perform, or cause to be
done and performed, all such acts, deeds and things, and to make, execute and
deliver, or cause to be made, executed and delivered, all such agreements,
undertakings, documents, instruments and

1

--------------------------------------------------------------------------------




certificates, in the name and on behalf of the Company, as any such person may
approve as being necessary, desirable or appropriate to effectuate or carry out
more fully the purpose and intent of the foregoing resolutions, and to incur all
such fees and expenses as in their judgment shall be necessary or advisable in
order to carry out fully the intent and purposes of the foregoing resolutions
and each of them in each such case, such execution or action when made or taken
to be conclusive evidence of such approval and of the authority therefor
hereunder.


IN WITNESS WHEREOF, the undersigned have hereunto executed this consent as of
the 23rd of August, 2007.




/s/ Authorized Signatory
Authorized Signatory


/s/ John Moore
John Moore


/s/ Jan Ogren
Jan Ogren

2

--------------------------------------------------------------------------------




EXHBIIT A




CORPORATE TECHNOLOGY CENTER


OUTLINE OF PREMISES






[kbsrii201410kex102p1.jpg]

 
EXHIBIT A
-1-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




EXHIBIT B
CORPORATE TECHNOLOGY CENTER
TENANT WORK LETTER
This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of interior improvements to be completed to the Premises by Tenant
("Tenant Improvements"). All references in this Tenant Work Letter to Articles
or Sections of "this Lease" shall mean the relevant portions of Articles 1
through 29 of the Office Lease to which this Tenant Work Letter is attached as
Exhibit B, and all references in this Tenant Work Letter to Sections of "this
Tenant Work Letter" shall mean the relevant portions of the Sections of this
Tenant Work Letter.
Section 1.
DELIVERY OF THE PREMISES AND BASE BUILDING
Landlord shall deliver the Premises and "Base Building" as that term is defined
below, to Tenant, and Tenant shall accept the Premises and Base Building from
Landlord in their presently existing, "as-is" condition. The "Base Building"
shall mean the condition of the Premises at Lease execution and prior to the
construction of the Tenant Improvements. Landlord shall use its reasonable
efforts to provide to Tenant copies of any drawings and specifications for the
Base Building ("Landlord's Plan").
Section 2.
TENANT IMPROVEMENTS
2.1    Tenant Improvement Allowance. Tenant shall be entitled to an allowance
(the "Tenant Improvement Allowance") from Landlord in the amount of Seven
Million Two Hundred Thirty-One Thousand Two Hundred Dollars ($7,231,200) for
costs relating to the design, construction, and fit-up of Tenant's improvements
to the Premises and to Tenant's interior space as set forth in Tenant's Plans,
as hereinafter defined as the "Tenant Improvements". In no event shall Landlord
be obligated to make disbursements pursuant to this Tenant Work Letter in a
total amount which exceeds the Tenant Improvement Allowance.
2.2    Disbursement of the Tenant Improvement Allowance. During the construction
of the Tenant Improvements, Landlord shall make monthly disbursements of the
Tenant Improvement Allowance for the benefit of Tenant as follows"
(a)    On or before the twentieth (20th) day of each calender month following
the month in which Tenant submits a "Request for Payment" to Landlord which will
show the following: a) the schedule of values, percentage of completion of the
Tenant Improvements, detailing the portion of the work completed and the portion
not completed; b) invoices from contractors, subcontractors or vendors showing
the amount of costs and value incurred for labor and materials rendered and/or
delivered; and c) executed conditional mechanic lien releases from contractors,
subcontractors and materialmen as reasonably requested by Landlord, and in
compliance with California Civil Code Section 3262(d). Landlord shall deliver a
check to Tenant in payment of the amounts requested by Tenant, less a ten
percent (10%) retention, and less any amount Landlord reasonably determines is
for costs for noncompliance of any of the work in accordance with the "Tenant
Improvement Plans" as that term is defined hereafter. Landlord's payment of such
amount shall not be deemed Landlord's approval or acceptance of the work
furnished or materials supplied as set forth in the Request for Payment.
Landlord shall also pay only the "Landlord Portion" of such pay request, which
is defined to mean that percentage of the pay request that represents the
percent that the Tenant Improvement Allowance is of the total "Tenant
Improvement Cost" for the Tenant Improvement work, as hereinafter defined.

 
EXHIBIT B
-1-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




(b)    Final Payment. A check for the final payment will be made by Landlord
covering all retention retained by Landlord, and shall be paid by Landlord
following Landlord's receipt of: a) a certificate of substantial completion from
Tenant's architect; b) final conditional lien releases from contractor and
subcontractors in compliance with California Civil Code Section 3262(d); and c)
evidence that all required governmental approvals required for Tenant to legally
occupy the Premises have been obtained. Landlord may withhold a sum sufficient
to cover the costs of completion as Landlord reasonably determines to cover any
punch list work determined by Landlord regarding the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life safety, or other
systems of the Building.
(c)    Remaining Tenant Improvement Allowance. If, after the completion of the
Tenant Improvements in accordance with the approved Tenant Improvement Plans,
and the payment of any retention pursuant to item (b), above, any amount of the
Tenant Improvement Allowance remains undisbursed and unallocated, Tenant shall
have the right to use such remaining Tenant improvement Allowance for the
purchase of furniture, fixtures or equipment for use in the Premises, for moving
costs, or as a credit against Base Rent next coming due under the Lease, by
delivering written notice to Landlord of such election, together with reasonable
evidence of amounts expended by Landlord on such items, if applicable.
2.3    Tenant Improvements Plans. Tenant shall diligently pursue the preparation
of all drawings, plans and specifications for Tenant Improvements with such work
performed by an architect reasonably acceptable to Landlord and Tenant, which
will then be submitted to Land]ord for review and approval ("Tenant Improvement
Plans"). The Tenant Improvements as set forth in the Tenant Improvement Plans
shall comply with all applicable laws, and shall be first class improvements of
a nature commensurate with the improvements constructed in the Adjacent
Buildings, and with a fit and finish, and using workmanship and materials, that
meets or exceeds the standards of the building located at 300 Holger Way. Within
ten (10) business days after such submission, Landlord shall either approve or
disapprove the Tenant Improvement Plans. Tenant shall make any changes necessary
in order to correct any items reasonably identified by Landlord as grounds for
its disapproval, and shall resubmit the corrected plans to Landlord within ten
(10) business days after Landlord's disapproval. Within five (5) business days
after Landlord receives the revised Tenant Improvement Plans, Landlord shall
approve or disapprove them. This procedure shall be repeated until the Tenant
Improvement Plans are finally approved by Landlord and wntten approval has been
delivered to Tenant. Once approved by Landlord, no material changes shall be
made to the Tenant Improvement Plans without the prior written approval of
Landlord, which Landlord shall not unreasonably withhold. Tenant shall then
supply Landlord with four (4) copies signed by Tenant of the Tenant Improvement
Plans before any Tenant Improvement work commences.
Section 3.
CONSTRUCTION OF THE TENANT IMPROVEMENTS
3.1    Permits for Tenant Improvements. Upon receipt of Landlord's final
approval of the Tenant improvement Plans, Tenant's architect shall submit them
to the appropriate municipal authorities for all applicable building permits
necessary to allow Tenant's Contractor (as defined below) to commence and fully
complete the construction of the Tenant Improvements. Tenant shall be
responsible for obtaining any required building permits and certificate of
occupancy at the end of the construction of the Premises; provided that Landlord
shall cooperate with Tenant in executing permit applications and performing
other ministerial acts reasonably necessary to enable Tenant to obtain any such
permit or certificate of occupancy.
3.2    Tenant's Contractor. A general contractor shall be retained by Tenant to
construct the Tenant Improvements. Such general contractor ("Contractor") shall
be subject to Landlord's reasonable approval. Landlord shall approve or
disapprove such Contractor submitted within five (5) days of request of Tenant.
3.3    Construction Contract; Cost Budget. Prior to Tenant's execution of a
construction contract and general conditions with the Contractor (the
"Contract"), Tenant shall submit the Contract to Landlord for its approval,
which approval shall not be unreasonably withheld or delayed. With the
submission of such Contract, Tenant will provide to Landlord a detailed
breakdown of the schedule of values, by trade, of the final costs to be incurred
in connection with the design, construction, and delivery of the Tenant
improvements, which costs form a basis for the amount of the "Tenant Improvement
Costs."

 
EXHIBIT B
-2-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




3.4    Landlord's Fee. Landlord shall be entitled to a charge against the Tenant
Improvement Costs to be taken from the Tenant Improvement Allowance, a fee in
the amount equal to three percent (3%) of the Tenant Improvement Allowance,
which fee shall be payment in full for all Landlord's costs related to the
coordination, inspection, and approval of the Tenant Improvement work, and
Tenant Improvement Plans.
3.5    Indemnity. Tenant's indemnity of Landlord is set forth in this Lease and
shall also apply with respect to any and all Tenant Improvement work and
Landlord's approval, inspection and coordination of such Tenant Improvement
work.
3.6    Warranty. Tenant, either directly or through the Contractor and
subcontractors, materialmen, and agents, shall warrant the Tenant Improvement
work as being free from defects in workmanship and material for a period of not
less than one (1) year from the date of completion thereof A copy of any
guaranties or warranties that Tenant receives from the Contractor or any of the
subcontractors, or materialmen, shall be provided to Landlord, and Tenant shall
cause Landlord to be made a co-beneficiary of such warranties and guaranties
with Tenant as their respective interests may appear, and Landlord may directly
enforce such warranties or guaranties. Tenant agrees to assign or otherwise
cooperate with Landlord as may be necessary to effect such right of direct
enforcement by Landlord.
3.7    Insurance Requirements. Contractor and any subcontractors shall carry
worker's compensation insurance covering all of their respective employees, and
shall also carry public liability insurance (in an amount not less than Five
Hundred Thousand Dollars ($500,000) per incident, and Two Million Dollars
($2,000,000) in the aggregate), and in form and with insurance companies meeting
the requirements as set forth in the Lease, and as to the public liability
insurance naming Landlord as an additional insured along with Tenant as their
respective rights may appear. Tenant shall also carry or cause to be carried by
Contractor, 'Builder's All Risk" insurance in an amount sufficient to cover the
construction of the Tenant Improvements. Certificates of all insurance carried
pursuant to this Section shall be delivered to the Landlord before the
commencement of construction of the Tenant Improvement work.
3.8.    Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvement work at all reasonable times, provided, however, that
Landlord's failure to inspect the Tenant Improvement work shall in no event
constitute a waiver of any of Landlord's rights hereunder, nor shall Landlord's
inspection of the Tenant Improvement work constitute Landlord's approval of the
same. Should Landlord disapprove any portion of the Tenant Improvement work,
Landlord shall notify Tenant in writing of such disapproval in a timely manner
and shall specify the items disapproved and the reasons for such disapproval.
Tenant will cause such Tenant Improvement work reasonably disapproved by
Landlord to be rectified at no additional expense to Landlord.
3.9    Meetings. Tenant shall cause Contractor to hold weekly meetings at a
reasonable time with the architect, Contractor, and Tenant's representative, at
which meetings Landlord will be invited, and the progress of the Tenant
Improvement work shall be discussed. Minutes shall be taken at such meetings, a
copy of which minutes shall be delivered to Landlord. One such meeting each
month shall include the review of Contractor's then current request for any
payments that are in the Request for Payment.
3.10    Completion. Within ten (10) days after the substantial completion of the
Tenant Improvements, Tenant shall cause a Notice of Completion to be recorded in
the Office of the Recorder of the county in which the Building is located, in
accordance with Section 3093 of the Civil Code of the State of California, and
shall furnish a copy thereof to Landlord with a recording stamp. If Tenant fails
to record such Notice of Completion, Landlord may execute and file the same on
behalf of Tenant as Tenant's agent for such purpose at Tenant's cost and
expense. At the conclusion of the final completion of Tenant Improvements,
Tenant shall cause the architect and Contractor to update the Tenant Improvement
Plans as necessary to reflect all changes made to the Tenant Improvement Plans
during the course of construction, and to certify to the best of their
respective knowledge, that the update Plans are true and correct (which
certification shall survive the expiration or termination of this Lease). Tenant
will also cause Contractor andlor architect to deliver to Landlord two (2) CD
ROMs of such updated Plans in an industry standard Auto-CAD format, said CD ROM
update drawings to be delivered within thirty (30) days following issuance of
the certificate of occupancy for the Tenant Improvement work.

 
EXHIBIT B
-3-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




Section 4.
MISCELLANEOUS
4.1    Tenant's Representative. Tenant has designated Mr. John Linn as its
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of Tenant as
required in this Tenant Work Letter.
4.2    Landlord's Representative. Landlord has designated Mr. Art Kennedy as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who shall have full authority and responsibility to act on behalf of
Landlord as required in this Tenant Work Letter.





 
EXHIBIT B
-4-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




EXHIBIT C
CORPORATE TECHNOLOGY CENTER
NOTICES OF LEASE TERMS DATES
To:
____________________

____________________
____________________
____________________


Re:
Office Lease dated ________________, 200_ between ______________________, a

___________________ ("Landlord"), and ________________________________, a
__________________ ("Tenant") concerning Suite ________ on floors(s) ______ of
the
office building located at. _____________, _____________, California.


Gentlemen:
In accordance with the Office Lease (the "Lease"), we wish to advise you and/or
confirm as follows:
1.
The Lease Term shall commence on or has commenced on ______________ for a term
of

______________ ending on ______________.
2.
Rent commenced to accrue on ______________, in the amount of ___________.

3.
If the Lease Commencement Date is other than the first day of the month, the
first billing will

contain a pro rata adjustment. Each billing thereafter, with the exception of
the final billing, shall
be fore the full amount of the monthly installment as provided for in the Lease.
4.
Your rent checks should be made payable to ____________ at ___________.

5.
The exact number of rentable/usable square feet within the Premises is
__________ square feet.

"Landlord"
__________________________________,
a _________________________________
By:
/s/ Authorized signatory

Its: _______________
Agreed to and Accepted as
of _______, 200_.
"Tenant":
__________________________________
a _________________________________
By:
/s/ Vickie Bunch

Its: Director Business Support

 
EXHIBIT C
-1-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger]

--------------------------------------------------------------------------------




EXHIBIT D
CORPORATE TECHNOLOGY CENTER
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
1.    Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent, which consent shall not be unreasonably withheld. Tenant shall
bear the cost of any lock changes or repairs required by Tenant. Two keys will
be furnished by Landlord for the Premises. Upon the termination of this Lease,
Tenant shall deliver to Landlord all keys of stores, offices, and toilet rooms,
either furnished to, or otherwise procured by, Tenant.
2.    Landlord shall have the right to prescribe the weight, size and position
of all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. Any damage to any part of the Building, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility and expense of Tenant.
3.    The requirements of Tenant will be attended to only upon application at
the management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
4.    Tenant shall not disturb, solicit, peddle, or canvass any occupant of the
Project and shall cooperate with Landlord and its agents of Landlord to prevent
same.
5.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
6.    Tenant shall not overload the floor of the Premises without Landlord's
prior written consent.
7.    Except for vending machines intended for the sole use of Tenant's
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.
8.    Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material.
9.    Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way. Tenant
shall not throw anything out of doors, windows or skylights or down passageways.
10.    Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals, birds, or aquariums.

 
EXHIBIT D
-1-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger]

--------------------------------------------------------------------------------




11.    Intentionally Omitted.
12.    Landlord reserves the right to exclude or expel from the Project any
person who, ]fl the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
13.    No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the vicinity
of the Building without violation of any law or ordinance governing such
disposal.
14.    Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
15.    Any persons employed by Tenant to do janitorial work while in the
Building and outside of the Premises, shall be subject to and under the control
and direction of the Building manager (but not as an agent or servant of such
manager or of Landlord), and Tenant shall be responsible for all acts of such
persons.
16.    No awnings or other projection shall be attached to the outside walls of
the Building without the prior written consent of Landlord, and no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord standard drapes.
All electrical ceiling fixtures hung in the Premises or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and a warm white bulb color approved in advance in writing by Landlord. Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord. Tenant shall abide by
Landlords regulations concerning the opening and closing of window coverings
which are attached to the windows in the Premises, if any, which have a view of
any interior portion of the Building or Building Common Areas.
17. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.
18.    Tenant must comply with the State of California "No-Smoking" law set
forth in California Labor Code Section 6404.5, and any local "No-Smoking'
ordinance which may be in effect from time to time and which is not superseded
by such State law.
19.    Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project. Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof. Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.
20.    Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.
21.    No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.
22.    No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

 
EXHIBIT D
-2-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger]

--------------------------------------------------------------------------------




Landlord reserves the right at any time to reasonably change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord's judgment may from time to time
be necessary for the management, safety, care and cleanliness of the Premises,
Building, the Common Areas and the Project, and for the preservation of good
order therein, as well as for the convenience of other occupants and tenants
therein. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenants, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
tenant, nor prevent Landlord from thereafter enforcing any such Rules or
Regulations against any or all tenants of the Project. Tenant shall be deemed to
have read these Rules and Regulations and to have agreed to abide by them as a
condition of its occupancy of the Premises.



 
EXHIBIT D
-3-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger]

--------------------------------------------------------------------------------




EXHIBIT E
CORPORATE TECHNOLOGY CENTER
FORM OF TENANT'S ESTOPPEL CERTIFICATE
The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of _________, 200_ by and between ______________ as Landlord,
and the undersigned as Tenant, for Premises on the ______________ floor(s) of
the office building located at ______________, _______________________________,
_____________, California, certificate as follows:
1.    Attached hereto as Exhibit A is a true and correct copy of the Lease and
shall all amendments and modifications thereto. The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.
2.    The undersigned currently occupies the Premises described in the Lease,
the Lease Term commenced on ___________, and the Lease Term expires on
_________, and the undersigned has no option to terminate or cancel the Lease or
to purchase all or any part of the Premises, the Building and/or the Project.
3.    Base Rent became payable on __________.
4.    The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.
5.    Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any licence or concession agreements with respect
thereto except as follows:








6.    Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord's mortgagee.
7.    All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________. The current monthly installment of Base Rent is
$___________________.
8.    All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder. The Lease does not require
Landlord to provide any rental concessions or to pay any leasing brokerage
commissions.
9.    No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.
Neither Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord of the Premises,
whether or not still held by any such prior landlord, unless and until the party
from whom the security deposit is being sought, whether it be a lender, or any
of its successors or assigns, has actually received for its own account, as
landlord, the full amount of such security deposit.
10.    As of the date hereof, there are no existing defenses or offsets, or, to
the undersigned's knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.

 
EXHIBIT E
-1-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




11.    If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.
12.    There are no actions pending against the undersigned under the bankruptcy
or similar laws of the United States or any state.
13.    Tenant is in full compliance with all federal, state and local laws,
ordinances, rules and regulations affecting its use of the Premises, including,
but not limited to, those laws, ordinances, rules or regulations relating to
hazardous or toxic materials. Tenant has never permitted or suffered, nor does
Tenant have any knowledge of, the generation, manufacture, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous waste,
substance or material in, on, under or about the Project or the Premises or any
adjacent premises or property in violation of any federal, state or local law,
ordinance, rule or regulation.
14.    To the undersigned's knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full. All work (if any) in the Common Areas
required by the Lease to be completed by Landlord has been completed and all
parking spaces required by the Lease have been furnished and/or all parking
ratios required by the Lease have been met.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
Executed at ______________ on the ____ day of ____________, 200_.
"Tenant":
_____________________________________,
a ____________________________________
By:
/s/ Vickie Bunch

Its:
Director, Business Support

By:
/s/ Authorized Signatory

Its:
______________




 
EXHIBIT E
-2-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF RECOGNITION OF COVENANTS, CONDITIONS AND RESTRICTIONS


RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
ALLEND MATKINS LECK GAMBLE
MALLORY & NATISIS LLP
1901 Avenue of the Stars
18th Floor
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.

--------------------------------------------------------------------------------

RECOGNITION OF COVENANTS,
CONDITIONS, AND RESTRICTIONS
This Recognition of Covenants, Conditions, and Restrictions (this "Agreement")
is entered into as of the __ day of __________, 200__, by and between
____________________ ("Landlord"), and _____________________ ("Tenant"), with
reference to the following facts:
A.
Landlord and Tenant entered into that certain Office Lease dated ______, 2000_
(the "Lease"). Pursuant to the Lease, Landlord leased to Tenant and Tenant
leased from Landlord space (the "Premises") located in an office building on
certain real property described in Exhibit "A" attached hereto and incorporated
herein by this reference (the "Property").

B.
The Premises are located in an office building located on real property which is
part of an area owned by Landlord containing approximately ___ (___) acres of
real property located in the City of __________, California (the "Project"), as
more particularly described in Exhibit "B" attached hereto and incorporated
herein by this reference.

C.
Landlord, as declarant, has previously recorded, or proposes to record
concurrently with the recordation of this Agreement, a Declaration of Covenants,
Conditions, and Restrictions (the "Declaration"), dated _________________,
_____, in connection with the Project.

D.
Tenant is agreeing to recognize and be bound by the terms of the Declaration,
and the parties hereto desire to set forth their agreements concerning the same.

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledge, the
parties hereto agree as follows:
1.    Tenant's Recognition of Declaration. Notwithstanding that the Lease has
been executed prior to the recordation of the Declaration, Tenant agrees to
recognize and be bound by all of the terms and conditions of the Distribution.



 
EXHIBIT F
-1-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




2.    Miscellaneous.
2.1    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, estates, personal representatives,
successors, and assigns.
2.2    This Agreement is made in, and shall be governed, enforced and construed
under the laws of, the State of California.
2.3    This Agreement constitutes the entire understanding and agreements of the
parties with respect to the subject matter hereof, and shall supersede and
replace all prior understandings and agreements, whether verbal or in writing.
The parties confirm and acknowledge that there are no other promises, covenants,
understandings, agreements, representations, or warranties with respect to the
subject matter of this Agreement except as expressly set forth herein.
2.4    This Agreement is not to be modified, terminated, or amended in any
respect, except pursuant to any instrument in writing duly executed by both of
the parties hereto.
2.5    In the event that either party hereto shall bring any legal action or
other proceeding with respect to the breach, interpretation, or enforcement of
this Agreement, or with respect to any dispute relating to any transaction
covered by this Agreement, the losing party in such action or proceeding shall
reimburse the prevailing party therein for all reasonable costs of litigation,
including reasonable attorneys' fees, in such amount as may be determined by the
court or other tribunal having jurisdiction, including matters on appeal.
2.6    All captions and heading herein are for convenience and ease of reference
only, and shall not be used or referred to in any way in connection with the
interpretation or enforcement of this Agreement.
2.7    If any provision of this Agreement, as applied to any party or to any
circumstance, shall be adjudged by a court of competent jurisdictions to be void
or unenforceable for any reason, the same shall not affect any other provision
of this Agreement, the application of such provision under circumstances
different form those adjudged by the court, or the validity or enforceability of
this Agreement as a whole.
2.8    Time is of the essence of this Agreement.
2.9    The Parties agree to execute any further documents, and take any farther
actions, as may be reasonable and appropriate in order to carry out the purpose
and intent of this Agreement.
2.10    As used herein, the masculine, feminine or neuter gender, and the
singular and plural numbers, shall each be deemed to include the others whenever
and whatever the context so indicates.

 
EXHIBIT F
-2-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




SIGNATURE PAGE OF RECOGNITION OF
COVENANTS, CONDITIONS AND RESTRICTIONS
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
"Landlord"
__________________________________,
a _________________________________
By:
/s/ Authorized signatory

Its:
___________________



"Tenant":
__________________________________
a _________________________________
By:
/s/ Vickie Bunch

Its: Director Business Support
By: _______________________________



 
EXHIBIT F
-3-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




GUARANTY
THIS GUARANTY OF LEASE (this "Guaranty") is made as of August 23. 2007, by
Telefonaktiebolaget L.M Ericsson, a Swedish corporation (the "Guarantor"), whose
address is as set forth in Section 10 hereof, in favor of CARR NP PROPERTIES
L.L.C., a Delaware limited liability company, and 200 Holgcr LLC, a Delaware
limited liability company (collectively, "Landlord")
WHEREAS, Landlord and ERICSSON INC., a Delaware corporation ("Tenant") desire to
enter into those certain Office Lease dated as of the date hereof (collectively,
the "Lease") concerning premises in the office buildings located at 250 Holger
Way, 300 Holger Way. and 100 Headquarters Drive. as to the Office Lease with
Carr NP Properties L L.C., and 200 Holger Way. as to the Office Lease with 200
Holger LLC. all in San lose, California;
WHEREAS, Guarantor has a financial interest in the Tenant; and
WHEREAS, Landlord would not execute the Lease if Guarantor did not execute and
deliver to Landlord this Guaranty.
NOW, THEREFORE, for and in consideration of the execution of the foregoing Lease
by Landlord and as a material inducement to Landlord to execute said Lease,
Guarantor hereby absolutely, presently, continually, unconditionally and
irrevocably guarantees the prompt payment by Tenant of all rentals and other
sums payable by Tenant under said Lease, provided that the maximum aggregate
amount payable hereunder shall be limited as set forth in Section 22, below, and
further agrees as follows:
1.    It is specifically agreed and understood that the terms, covenants and
conditions of the Lease may be altered, affected, modified, amended,
compromised, released or otherwise changed by agreement between Landlord and
Tenant, and Guarantor does guaranty and promise to perform all of the financial
obligations of Tenant under the Lease as so altered. affected, modified,
amended, compromised, released or changed and the Lease may be assiened by or
with the consent of Landlord or any assignee of Landlord without consent or
notice to Guarantor and that this Guaranty shall thereupon and thereafter
guaranty the financial performance of said Lease as so changed. modified,
amended, compromised, released, altered or assigned.
2.    This Guaranty shall not be released, modified or affected by failure or
delay on the part of Landlord to enforce any of the rights or remedies of
Landlord under the Lease, whether pursuant to the terms thereof or at law or in
equity, or by any release of any person liable under the terms of the Lease
(including, without limitation, Tenant) or any other guarantor, including
without limitation, any other Guarantor named herein, from any liability with
respect to Guarantor's obligations hereunder.
3    Subject to Section 24, below, Guarantor's liability under this Guaranty
shall continue until all rents due under the Lease, including during any
extensions thereof have been paid in Sill in cash and until all other
obligations to Landlord have been satisfied. If alt or any portion of Tenant's
obligations under the Lease is paid or performed by Tenant, the obligations of
Guarantor hereunder shall continue and remain in full force and effect in the
event that all or any part of such payment(s) or performance(s) is avoided or
recovered directly or indirectly from Landlord as a preference, fraudulent
transfer or otherwise.
4.    Guarantor warrants and represents to Landlord that Guarantor now has and
will continue to have Sill and complete access to any and alt information that
Tenant has concerning the Lease and Tenant's financial status and its ability to
pay and perform the obligations owed to Landlord under the Lease. Guarantor
further warrants and represents that Guarantor has reviewed and approved copies
of the Lease and is fully informed of the remedies Landlord may pursue, with or
without notice to Tenant, in the event of default under the Lease. So long as

 
- 1-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




any of the Guarantors obligations hereunder remains unsatisfied or owing to
Landlord, Guarantor shall keep fully informed as to all aspects of Tenant's
financial condition and the performance of said obligations.
5.    Guarantor hereby covenants and agrees with Landlord that if a default
shall at any time occur in the payment of any sums due under the Lease by
Tenant, Guarantor shall and ill forthwith upon written demand to the address
specified in Clause 10 pay such sums and any arrears thereof, to Landlord ifl
U.s. Dollars.
6.    The liability of Guarantor under this Guaranty is a guaranty of payment
and not of collectibility, and is not conditioned or contingent upon the pursuit
by Landlord of any remedies which it now has or may hereafter have with respect
to the Lease whether, at law, in equity or otherwise.
7.    Guarantor hereby waives and agrees not to assert or take advantage of to
the extent permitted by law: (i) all notices to Guarantor, to Tenant, or to any
other person, including, but not limited to, notices of the acceptance of this
Guaranty or the creation, renewal, extension, assignment, modification or
accrual of any of the obligations owed to Landlord under the Lease and, except
to the extent set forth in Section 9 hereof, enforcement of any right or remedy
with respect thereto, and notice of any other matters relating thereto; (ii)
notice of acceptance of this Guaranty; (iii) demand of payment, presentation and
protest; (iv) any right to require Landlord to apply to any default any security
deposit or other security it may hold under the Lease; and (v) right or defense
that may arise by reason of the incapability, lack of authority, death or
disability of Tenant or any other person.. Guarantor further agrees that
Landlord may enforce this Guaranty upon the occurrence of a default under the
Lease, notwithstanding any dispute between Landlord and Tenant with respect to
the existence of said default or performance of the obligations under the Lease
or any counterclaim, sot-off or other claim which Tenant may allege against
Landlord with respect thereto. Moreover, Guarantor agrees that Guarantor's
obligations shall not ho affected by any circumstances which constitute a legal
or equitable discharge of a surety.
8    Guarantor agrees that Landlord may enforce this Guaranty without the
necessity of proceeding against Tenant or any oilier guarantor Guarantor hereby
waives the right to require Landlord to proceed against Tenant, to proceed
against any other guarantor, to exercise any right or remedy under the Lease or
to pursue any other remedy or to enforce any other right.
9.
(a)    Guarantor agrees that nothing contained herein shall prevent Landlord
from suing on the Lease or from exercising any rights available to it thereunder
and that the exercise of any of the aforesaid rights shall not constitute a
legal or equitable discharge of Guarantor. Without limiting the generality of
the foregoing, Guarantor hereby expressly waives any and all benefits under
California Civil Code § § 2809, 2810, 2819, 2345 and 2850.

(b)    Guarantor agrees that Guarantor shall with respect to any payment made
hereunder have tic right of subrogation against Tenant or any right of
contribution against any other guarantor unless and until all amounts due under
the Lease have been paid in full and all other obligations under the Lease have
been satisfied. Guarantor further agrees that, to the extent the waiver of
Guarantor's rights of subrogation and contribution as set forth herein is found
by a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation Guarantor may have against Tenant with respect to any
payment made hereunder shall be junior and subordinate to any rights Landlord
may have against Tenant, and any rights of contribution Guarantor may have
against any other guarantor with respect to any payment made hereunder shall he
junior and subordinate to any rights Landlord may have against such other
guarantor.
(c)    The obligations of Guarantor under this Guaranty shall not be altered,
limited or affected by any case, voluntary or involuntary. involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Tenant or any defense which Tenant may have by reason of order, decree or
decision of any court or administrative body resulting from any such case.
Guarantor acknowledges and agrees that any payment which accrues with respect to

 
- 2-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




Tenant's obligations under the Lease (including, without limitation, the payment
of rent) after the commencement of any such proceeding (or, if any such payment
ceases to accrue by operation of law by reason of the commencement of such
proceeding, such payment as would have accrued if said proceedings had not been
commenced) shall be included in Guarantor's obligations hereunder because it is
the intention of the parties that said obligations should be determined without
regard to any rule or law or order which may relieve Tenant of any of its
obligations under the Lease. Guarantor hereby pennits any trustee in bankruptcy,
receiver, debtor-in-possession, assignee for the benefit of creditors or similar
person to pay Landlord, or allow the claim of Landlord in respect of; any such
payment accruing after the date on which such proceeding is commenced.
10.    Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made by either party to the
other, pursuant to this Guaranty or pursuant to any applicable law or
requirement of public authority, shall be in writing (whether or not so stated
elsewhere in this Guaranty) and shall be deemed to have been properly given,
rendered or made only if hand-delivered or soot certified by registered mail
return receipt requested, postage pro-paid or by a nationally recognized
overnight courier service, addressed to the other party at its respective
address set forth below, and shall be deemed to have been given, rendered or
made on the day it is hand-delivered, on the third business day after the day it
is mailed, or two business days if by overnight courier. By giving notice as
provided above, either party may designate a different address for notices,
statements, demands, consents, approvals or other communications intended for it
Guarantor hereby designates the entity indicated below as its agent for service
of process in California.
To Guarantor:
 
Telefonaktiebolager LM Ericsson
Torshamnsgatan 23
SE-164 83 Stockholm
Sweden
Attention: Corporate Treasury
 
 
 
 
 
with a copy to:
 
 
 
 
 
Ericsson Inc
6300 Legacy Drive
Plano, Texas 75024
Attn. General Counsel
Fax No : (872) 583-1839
Agent for Services of Process in California
 
 
 
To Landlord:
 
Carr NP Properties L.L.C.
200 Holger LLC
1810 Gateway Drive, Suite 150
San Mateo, CA 94404
Attn. Market Officer
 
 
 
 
 
and
 
 
 
 
 
Blackstone Real Estate Advisors
345 Park Avenue
New York, NY 10154
Attn: Marshall Findley, Managing Director




 
- 3-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




 
 
and
 
 
 
 
 
Allen Matkins Leek Gamble Mallory & Natsis LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Easq.

11.    Guarantor represents and warrants to Landlord as follows:
(a)    No consent of any other person, including, without limitation, any
creditors of Guarantor, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by Guarantor in connection with this
Guaranty or the execution, delivery, performance, validity or enforceability of
this Guaranty and all obligations required hereunder. This Guaranty has been
duly executed and delivered by Guarantor, and constitutes the legally valid and
binding obligation of Guarantor enforceable against such Guarantor in accordance
with its terms.
(b)    The execution, delivery and performance of this Guaranty will not violate
any provision of any existing law or regulation binding on Guarantor, or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which Guarantor is a party or
by which Guarantor or any of Guarantor's assets may be bound, and will not
result in, or require, the creation or imposition of any lien on any of
Guarantor's property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract, or other agreement, instrument or
undertaking.
12    This Guaranty shall be binding upon Guarantor, Guarantor's heirs,
representatives, administrators, executors, successors and assigns and shall
inure to the benefit of and shall be enforceable by Landlord, its successors,
endorsees and assigns. As used herein, the singular shall include the plural,
and the masculine shall include the feminine and neuter and vice versa, if the
context so requires.
13    The tern "Landlord" whenever used herein refers to and means the Landlord
specifically named in the Lease and also any assignee of said Landlord, whether
by outright assignment or by assignment for security, and also any successor to
the interest of said Landlord or of any assignee in the Lease or any part
thereof, whether by assignment or otherwise. So long as the Landlord's interest
in or to the Premises (as that term is used in the Lease) or the rents, issues
and profits therefrom, or in, to or under the Lease, arc subject to any mortgage
or deed of trust or assignment for security, no acquisition by Guarantor of the
Landlord's interest in the Premises or under the Lease shall affect the
continuing obligations of Guarantor under this Guaranty, which obligations shall
continue in dill force and effect for the benefit of the mortgagee, beneficiary,
trustee or assignee under such mortgage, deed of trust or assignment, or any
purchaser at sale by judicial foreclosure or under private power of sale, and of
the successors and assigns of any such mortgagee, beneficiary. trustee, assignee
or purchaser.
14.    The term "Tenant" whenever used herein refers to and means the Tenant in
the Lease specifically named and also any assignee or sublessee of said Lease
and also any successor to the interests of said Tenant, assignee or sublessee of
such Lease or any part thereof. whether by assignment, sublease or otherwise.
15.    In the event of arty dispute or litigation regarding the enforcement or
validity of this Guaranty, the prevailing party shall be entitled to recover in
such proceeding its costs and expenses (including without limitation, reasonable
attorneys' fees) incurred regarding such dispute

 
- 4-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




16.    This Guaranty shall be governed by and construed in accordance with the
laws of the State of California. and in a case involving diversity of
citizenship, shall be litigated in and subject to the jurisdiction of the courts
of California.
17.    Every provision of this Guaranty is intended to be severable. In the
event any term or provision hereof is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction, such illegality or
invalidity shall not affect the balance of the terms and provisions hereof which
terms and provisions shall remain binding and enforceable
18    This Guaranty may be executed in any number of counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
Guaranty with the same effect as if all parties had signed the same signature
page. Any signature page of this Guaranty may be detached from any counterpart
of this Guaranty and re-attached to any other counter-part of this Guaranty
identical in form hereto but having attached to it one or more additional
signature pages.
19.    No failure or delay on the part of Landlord to exercise any power, right
or privilege under this Guaranty shall impair any such power, right or
privilege, or be construed to be a waiver of any default or any acquiescence
therein, nor shall any single or partial exercise of such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.
20.    This Guaranty shall constitute the entire agreement between Guarantor and
the Landlord with respect to the subject matter hereof No provision of this
Guaranty or right of Landlord hereunder may be waived nor may Guarantor be
released from any obligation hereunder except by a writing duly executed by an
authorized officer, director or trustee of Landlord.
21.    The liability of Guarantor and all rights, powers and remedies of
Landlord hereunder and under any other agreement now or at any time hereafter in
force between Landlord and Guarantor relating to the Lease shall be cumulative
and not alternative and such rights, powers and remedies shall be in addition to
all rights, powers and remedies given to Landlord by law
22.    Notwithstanding any contrary provision of this Guaranty, the Guarantor's
maximum liability under this Guaranty shall in no event exceed the sum of the
"Liability Amount", and the "Enforcement Costs," as those terms are defined
hereinbelow. For purposes of this Guaranty, the "Liability Amount" shall mean
Fifty Million Dollars ($50,000,000.00) Notwithstanding anything to the contrary
set forth in this Section 22, the Guarantor shall additionally be liable for,
and the Liability Amount shall not be reduced by, amounts recovered or collected
by Landlord from the Guarantor and/or Tenant to the extent such amounts are
reimbursement for interest due under the Lease and/or this Guaranty and costs
and expenses as sot forth in Section 15, above (collectively, the "Enforcement
Costs").
23.    The "Liability Amount", as set forth in Section 22, above, shall be
reduced as of the commencement of the first "Option Term", as that term is
defined in the Lease, to an amount equal to Ten Million Dollars
($10,000,000.00).
24.    This Guaranty shall terminate on the date which is one (1) year after the
expiration or earlier termination of the Lease, unless, prior to such
termination date, Landlord had commenced an action against Guarantor to recover
amounts due under this Guaranty, in which ease this Guaranty shall continue in
fill force and effect until such action is filly and finally adjudicated. In
addition, if as of the commencement of any Option Term, Guarantor is able to
prove to Landlord's reasonable satisfaction that the then Tenant under the Lease
has a financial strength which is generally regarded as "investment grade", then
this Guaranty shall terminate as of the first day of such Option Term.

 
- 5-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written
Telefonaktiebolager L.M. Ericsson (publ),
a Swedish corporation
By: /s/ Vidar Mohammad
Its: Vice President and Group Treasurer
By: /s/ Authorized Signatory
Its: Authorized Signatory





 
- 6-
[CORPORATE TECHNOLOGY CENTER]
[Ericsson Inc - 200 Holger LLC]